Exhibit 10.1

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE EXCHANGE ACT OF 1934.

LICENSE AGREEMENT

by and between

FORENDO PHARMA LTD.

and

NEXMED (U.S.A.), INC.,

a wholly owned subsidiary of APRICUS BIOSCIENCES, INC.

October 17, 2014

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.

 

1



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CONTENTS

 

         Page  

ARTICLE 1

 

DEFINITIONS

     1   

ARTICLE 2

 

LICENSES AND INTELLECTUAL PROPERTY OWNERSHIP

     13   

2.1

 

License Grants

     13   

2.2

 

Sublicenses

     13   

2.3

 

Exclusivity

     14   

2.4

 

Ownership of and Rights to Intellectual Property

     15   

2.5

 

No Other Rights

     15   

2.6

 

Cross Territory Sales

     15   

2.7

 

Third Party Technology

     16   

2.8

 

[***] Side Letter

     16   

ARTICLE 3

 

TRANSITION ASSISTANCE

     17   

3.1

 

Transition Assistance

     17   

ARTICLE 4

 

JOINT STEERING COMMITTEE

     18   

4.1

 

Joint Steering Committee

     18   

ARTICLE 5

 

DEVELOPMENT AND RELATED DILIGENCE

     20   

5.1

 

Development of the Licensed Product

     20   

5.2

 

Updates to Development Plan

     20   

5.3

 

Development Responsibilities for Licensed Products

     20   

5.4

 

Records

     21   

5.5

 

Third Parties

     22   

ARTICLE 6

 

COMMERCIALIZATION AND RELATED DILIGENCE

     22   

6.1

 

Diligence in Commercialization

     22   

6.2

 

Commercialization

     22   

6.3

 

Commercialization Plan

     22   

6.4

 

Commercial Manufacturing and Supply

     22   

6.5

 

Medical and Scientific Affairs

     23   

ARTICLE 7

 

FINANCIAL PROVISIONS

     23   

7.1

 

Initial License Fee

     23   

 

i

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

7.2

 

Development Costs

     23   

7.3

 

Milestones

     23   

7.4

 

Royalties

     24   

7.5

 

Licensee Responsible in the Event of Sublicensing

     25   

7.6

 

Payment Provisions Generally

     25   

7.7

 

Maintenance of Records; Audits

     26   

ARTICLE 8

 

INTELLECTUAL PROPERTY PROTECTION AND RELATED MATTERS

     27   

8.1

 

Filing, Prosecution and Maintenance of Patent Rights

     27   

8.2

 

Enforcement of Patent Rights

     30   

8.3

 

Claimed Infringement of Third Party Rights

     32   

8.4

 

Product Trademarks

     34   

8.5

 

Patent Term Extensions in the Territory

     34   

ARTICLE 9

 

CONFIDENTIALITY

     34   

9.1

 

Confidential Information

     34   

9.2

 

Public Announcements and Use of Names

     35   

ARTICLE 10

 

TERM AND TERMINATION

     35   

10.1

 

Term

     35   

10.2

 

Termination for Cause

     35   

10.3

 

Termination for Convenience

     37   

10.4

 

Termination for Clinical Failure

     37   

10.5

 

Rights in Bankruptcy

     38   

10.6

 

Return of Confidential Information

     39   

10.7

 

Effect of Expiration or Termination; Survival

     39   

ARTICLE 11

 

REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

     39   

11.1

 

Mutual Representations and Warranties

     39   

11.2

 

Forendo Representations and Warranties

     41   

11.3

 

Warranty Disclaimer

     43   

11.4

 

No Consequential Damages

     43   

11.5

 

Indemnification and Insurance

     43   

ARTICLE 12

 

MISCELLANEOUS PROVISIONS

     45   

12.1

 

Governing Law

     45   

12.2

 

Jurisdiction; Venue; Service of Process

     45   

12.3

 

Assignment

     46   

12.4

 

Amendments

     46   

12.5

 

Notices

     46   

 

ii

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

12.6

 

Force Majeure

     47   

12.7

 

Compliance with Export Regulations

     47   

12.8

 

Independent Contractors

     48   

12.9

 

Further Assurances

     48   

12.10

 

No Strict Construction

     48   

12.11

 

Headings

     48   

12.12

 

No Implied Waivers; Rights Cumulative

     48   

12.13

 

Severability

     48   

12.14

 

No Third Party Beneficiaries

     48   

12.15

 

Dispute Resolution

     49   

12.16

 

Execution in Counterparts

     49   

12.17

 

Specific Performance

     49   

12.18

 

Parent Guaranty

     49   

Schedules

Schedule 1.33 — Forendo Patent Rights

Schedule 9.2 — Press Release

Schedule 11.2.6 — Upstream License Agreements

Exhibits

Exhibit 2.8 — [***] Side Letter

Exhibit 5.1 — Abbreviated Development Plan

 

 

iii

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

LICENSE AGREEMENT

This License Agreement (this “Agreement”) dated the 17th day of October 2014
(the “Effective Date”) is by and between Forendo Pharma Ltd., a company
organized under the laws of Finland (“Forendo”) and NexMed (U.S.A.), Inc., a
Delaware corporation, with its principal place of business at 11975 El Camino
Real, Suite 300, San Diego, CA 92130, United States of America (“Licensee”) and,
for purposes of Sections 12.1, 12.2, 12.5, 12.13, 12.17 and 12.18 only, Apricus
Biosciences, Inc., a Nevada corporation, with its principal place of business at
11975 El Camino Real, Suite 300, San Diego, CA 92130, United States of America
(“Guarantor”). Forendo and Licensee (and, solely with respect to references in
Sections 12.1, 12.2, 12.5, 12.13, 12.17 and 12.18 only, Guarantor) may each be
referred to herein individually as a “Party” and collectively as the “Parties”.

INTRODUCTION

WHEREAS, Forendo is a drug discovery and development company with a focus on
tissue-specific regulation of sex hormone effects;

WHEREAS, Forendo owns, has licenses to, or otherwise controls certain
intellectual property relating to fispemifene, a selective estrogen receptor
modulator being developed for treatment of symptoms of male secondary
hypogonadism;

WHEREAS, Licensee is a specialty pharmaceutical company with a focus on
developing and commercializing products for men’s health; and

WHEREAS, Licensee is interested in developing and commercializing Licensed
Products for the treatment of diseases, on the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

When used in this Agreement, each of the following terms shall have the meanings
set forth in this Article 1:

1.1 “Acquirer Intellectual Property” means the Patent Rights and Know-How owned
or controlled by a Third Party acquirer of Forendo or Licensee, as the case may
be, immediately prior to a Change of Control transaction, and Improvements
thereto following the effective date of such Change of Control.

1.2 “Affiliate” means, with respect to any Person, any other Person which
controls, is controlled by, or is under common control with such Person. A
Person shall be regarded as in

 

-1-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

control of another entity if it owns or controls more than fifty percent
(50%) of the equity securities of the subject entity entitled to vote in the
election of directors (or, in the case of an entity that is not a corporation,
for the election of the corresponding managing authority). Notwithstanding the
foregoing, with respect to Forendo, “Affiliate” does not include a purchaser or
holder of Forendo’s equity securities that acquired or acquires such equity
securities solely for investment purposes such as a venture capital fund or
private equity fund.

1.3 “Annual Net Sales” shall mean the combined Net Sales that occur for all
Licensed Products in the Territory within each calendar year

1.4 “API” means active pharmaceutical ingredient.

1.5 “Applicable Law” means the laws, rules and regulations applicable to either
Party, including any rules, regulations, guidelines or other requirements of the
Regulatory Authorities applicable to the Development, Manufacturing or
Commercialization of Licensed Products, that may be in effect from time to time
in the Territory.

1.6 “Bankruptcy Code” means Title 11, United States Code, as amended, or
analogous provisions of Applicable Law outside the United States.

1.7 “Blocking Patent” means any Patent Rights owned or controlled by a Third
Party with respect to which Patent Rights an assertion is made by such Third
Party that (i) the composition of FIS, (ii) the formulation of the Licensed
Product transferred to Licensee under Article 3, or (iii) the use of FIS for the
treatment of male secondary hypogonadism infringes such Third Party’s Patent
Rights in the Territory in the Field.

1.8 “Branded Royalty Period” mean with respect to a Licensed Product, the period
commencing with the First Commercial Sale of such Licensed Product in the
Territory until the later of [***], provided, however, that the Branded Royalty
Period shall immediately expire as provided in Section 7.4.2.

1.9 “Business Day” means (a) in the case of Licensee, a day on which banking
institutions in New York, New York are open for business and (b) in the case of
Forendo, a day on which banking institutions in Turku, Finland are open for
business.

1.10 “Change of Control” means, with respect to a Party, (a) a merger or
consolidation of such Party with a Third Party which results in the stockholders
or equity holders of such Party not owning at least fifty percent (50%) of the
combined voting power of the surviving entity immediately after such merger or
consolidation, or (b) except in the case of a bona fide equity or debt
financings, whether private or public, in which a Party issues new shares of its
capital stock or securities convertible into shares of such Party, a transaction
or series of related transactions in which a Third Party, together with its
Affiliates, becomes the beneficial owner of fifty percent (50%) or more of the
combined voting power of the outstanding securities of such Party, or (c) the
sale or other transfer to a Third Party of all or substantially all of such
Party’s business to which the subject matter of this Agreement relates.

 

-2-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

1.11 “CMC” means chemistry, manufacturing and controls.

1.12 “Commercialization” means any and all activities constituting using,
marketing, promoting, distributing, offering for sale and selling a Licensed
Product or a Competing Product, as the context requires, in the Field and shall
include, but not be limited to, promotion, as well as activities required to
fulfill ongoing post-approval regulatory obligations, including adverse event
reporting and sales force training. When used as a verb, “Commercialize” shall
mean to engage in Commercialization.

1.13 “Commercially Reasonable Efforts” means [***].

1.14 “Competing Product” means [***].

1.15 “Confidential Information” means, with respect to each Party, proprietary
data or information that belong in whole or in part to such Party, its
Affiliates or sublicensees, including, without limitation, (a) all Forendo
Intellectual Property and Licensee Intellectual Property, (b) any information
designated as Confidential Information of such Party hereunder, in all cases
that, if disclosed in writing, is marked with the words “Confidential,”
“Proprietary” or words of similar import, and if disclosed orally or visually,
is described in reasonable detail in a written notice sent by the Disclosing
Party to the Receiving Party within thirty (30) days of the oral or visual
disclosure requesting that such information be treated as Confidential
Information hereunder and (c) all information that a reasonable person would
understand to be confidential or proprietary in nature, whether or not marked as
such.

1.16 “Confidentiality Agreement” means the Confidentiality Agreement dated
March 11, 2014 between Forendo and Licensee.

1.17 “Contract Quarters” means the successive three (3) month periods in each
Contract Year ending on March 31, June 30, September 30 or December 31.

1.18 “Contract Year” means the twelve (12) month period beginning on January 1
and ending on December 31 of each calendar year, provided, however, that the
first Contract Year shall be the period of time beginning on the Effective Date
and ending on December 31, 2014. Each Contract Year, except the first Contract
Year, shall be divided into four (4) Contract Quarters.

1.19 “Control” or “Controlled” means with respect to any (a) material, item of
information, method, data or other Know-How, or (b) intellectual property right,
the possession (whether by ownership or license, other than pursuant to this
Agreement) by a Party or its Affiliates of the ability to grant to the other
Party access and/or a license as provided herein under such item or right
without violating any Third Party rights thereto or the terms of any agreement
or other arrangement with any Third Party existing before or after the Effective
Date.

1.20 “Data and Safety Monitoring Board” means an independent monitoring board
established by Licensee to assess at intervals the progress of a clinical trial,
including the safety

 

-3-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

data and the critical efficacy endpoints, and to recommend to Licensee whether
to continue, modify, or stop a trial.

1.21 “Development” means all pre-clinical, clinical, CMC and regulatory
activities with respect to a Licensed Product or a Competing Product, as the
context requires, in the Field and in the Territory from the Effective Date
until Regulatory Approval of such Licensed Product or Competing Product, as the
context requires, is obtained for the indication under study. When used as a
verb, “Develop” shall mean to engage in Development.

1.22 “Development Costs” means, with respect to a Licensed Product, the costs
and expenses incurred in conducting Development activities from the Effective
Date through the later of (a) the date of the last Regulatory Approval obtained
in the Territory for such Licensed Product, or (b) the date of termination of
Development of the final indication for which Regulatory Approval is to be
sought in the Territory.

1.23 “Development Plan” means Licensee’s (a) written plan in reasonable detail
covering the period from the Effective Date through Regulatory Approval for
(i) the Development of any Licensed Product, including, but not limited to,
activities designed to generate the preclinical, process
development/manufacturing/scale-up, clinical and regulatory plans and
information required for (1) filing Regulatory Approval Applications in the
Territory and (2) being able to supply sufficient quantities of the Licensed
Product upon the commercial launch, and (ii) the preparation and submission of
Regulatory Approval Applications and (b) estimated annual budget for Development
Costs setting forth both internal and external resources and expenses for the
then-current Contract Year.

1.24 “Executive Officers” means the Chief Executive Officer and President of
Licensee (or an executive of Licensee designated by such person(s)) and the
Chief Executive Officer of Forendo (or an executive of Forendo designated by
such Chief Executive Officer).

1.25 “FD&C Act” means the U.S. Federal Food, Drug, and Cosmetic Act, as amended
from time to time (21 U.S.C. Section 301 et seq.), together with any rules and
regulations promulgated thereunder.

1.26 “FDA” means the United States Food and Drug Administration, or a successor
agency in the United States with responsibilities comparable to those of the
United States Food and Drug Administration.

1.27 “Field” means all indications treatable with the Licensed Product
including, but not limited to secondary male hypogonadism.

1.28 “First Commercial Sale” means, with respect to a given Licensed Product in
the Territory, the first commercial sale in an arms-length transaction of such
Licensed Product to a Third Party by or on behalf of Licensee, its Affiliate or
its sublicensee in the Territory following receipt of applicable Regulatory
Approval of such Licensed Product to Commercialize such Licensed Product in the
Territory.

 

-4-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

1.29 “FIS” means fispemifene and/or other compound(s) claimed in the Patent
Rights described in clauses (a) and/or (b) of Section 1.33 (other than
ospemifene) and all possible metabolites (other than ospemifene), salts,
hydrates, polymorphs, crystalline forms, solvates and prodrugs thereof.

1.30 “Forendo Improvements” means any and all Improvements to the Forendo Patent
Rights or Forendo Know-How created, conceived or reduced to practice solely by
Forendo, or its Affiliates, agents, or sublicensees (other than Licensee or its
Affiliates) or by Third Parties acting on their behalf.

1.31 “Forendo Intellectual Property” means Forendo Patent Rights, Forendo
Know-How and Forendo Improvements, excluding Acquirer Intellectual Property.

1.32 “Forendo Know-How” means Know-How that is (a) either (i) Controlled by
Forendo or any of its Affiliates on the Effective Date, (ii) owned by Forendo or
any of its Affiliates after the Effective Date or (iii) comes within Forendo’s
or any of its Affiliates’ Control after the Effective Date and is elected by
Licensee pursuant to Section 2.7.1, (b) related to the Licensed Product, and
(c) is necessary or useful in connection with the Development, Manufacture, use
or Commercialization of any Licensed Product

1.33 “Forendo Patent Rights” means (a) the United States patents and patent
applications listed in Schedule 1.33, (b) all Patents Rights in the Territory
(i) to which any of the Patents set forth in Schedule 1.33 claim or share
priority or (ii) for which any of the Patents on Schedule 1.33 form a basis for
priority, (c) any other Patent Rights in the Territory that are Controlled by
Forendo or any of its Affiliates as of the Effective Date or at any time during
the Term with claims covering any composition, process, methods of formulation,
manufacture and/or use of the Licensed Product or are otherwise useful or
necessary in connection with the Development, Manufacture, or Commercialization
of a Licensed Product, provided that solely with respect to Patent Rights that
are in-licensed by Forendo and/or its Affiliates from a Third Party after the
Effective Date, such Patent Rights shall only be included if such Patent Rights
are elected by Licensee pursuant to Section 2.7.1.

1.34 “Hatch-Waxman Act” means the U.S. Drug Price Competition and Patent Term
Restoration Act, as amended from time to time.

1.35 “Improvements” means any and all ideas, information, Know-How, data
research results, writings, inventions, discoveries, modifications,
enhancements, derivatives, new uses, developments, techniques, materials,
compounds, products, designs, processes or other technology or intellectual
property, whether or not patentable or copyrightable, and all Patent Rights and
other intellectual property rights in any of the foregoing.

1.36 “IND” means an Investigational New Drug Application, as defined in the FD&C
Act, or similar application or submission that is required to be filed with any
Regulatory Authority before beginning clinical testing of a Licensed Product in
human subjects.

 

-5-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

1.37 “Initiation” means the administration of the first dose of Licensed Product
to a human being in a Phase II Clinical Trial or Phase III Clinical Trial for
which Licensee or one of its Affiliates or sublicensees is the sponsor.

1.38 “Joint Invention” means an invention that is invented jointly by an
employee of, or Person under an obligation of assignment to, each of Licensee
and Forendo or their respective Affiliates.

1.39 “Know-How” means any non-public, proprietary invention, discovery, process,
method, composition, formula, procedure, protocol, technique, result of
experimentation or testing, information, data, material, drawings, illustrations
or other artwork, technology or other know-how, whether or not patentable or
copyrightable.

1.40 “Licensee Improvements” means any and all Improvements to the Forendo
Intellectual Property, Licensee Patent Rights or Licensee Know-How created,
conceived or reduced to practice solely by Licensee, or its Affiliates, agents,
or sublicensees or by Third Parties acting on its behalf, while performing
activities under this Agreement.

1.41 “Licensee Intellectual Property” means Licensee Know-How, Licensee Patent
Rights and Licensee Improvements, and any Joint Collaboration Patents that have
been assigned to Licensee under Section 8.1.1, excluding Acquirer Intellectual
Property.

1.42 “Licensee Know-How” means Know-How that is (a) either (i) Controlled by
Licensee or any of Affiliates on the Effective Date, (ii) owned by Licensee or
any of its Affiliates during the Term or (iii) comes within Licensee’s or any of
its Affiliates’ Control during the Term (other than Forendo Know-How pursuant to
the licenses granted hereunder) and is elected by Forendo pursuant to
Section 2.7.2, (b) related to FIS or the Licensed Product, and (c) is necessary
or useful in connection with Development, Manufacture, use or Commercialization
of any Licensed Product.

1.43 “Licensee Patent Rights” means any Patent Rights claiming any composition
or method of making or method of use of FIS or otherwise necessary in connection
with the Development, Manufacture, use or Commercialization of any Licensed
Product, which are (a) Controlled by Licensee or any its Affiliates as of the
Effective Date, (b) owned by Licensee or any of its Affiliates during the Term
or (c) comes within Licensee’s or any of its Affiliates’ Control during the Term
(other than Forendo Patent Rights pursuant to the licenses granted hereunder)
and is elected by Forendo pursuant to Section 2.7.2.

1.44 “Licensed Products” means all dosage forms (including any current or future
dosages, formulations, and/or Improvements) of the compound(s) claimed in the
Patent Rights described in clauses (a) and/or (b) of Section 1.33 (other than
ospemifene) and all possible metabolites (other than ospemifene), salts,
hydrates, polymorphs, crystalline forms, solvates and prodrugs thereof.

 

-6-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

1.45 “Manufacturing” means, as applicable, all activities associated with the
production, manufacture, processing, filling, finishing, packaging, labeling,
shipping, and storage of Licensed Products and its API, including process and
formulation development, process validation, stability testing, manufacturing
scale-up, pre-clinical, clinical and commercial manufacture and analytical
development, product characterization, quality assurance and quality control,
whether such activities are conducted by a Party, its Affiliates or a Third
Party contractor of such Party. When used as a verb, “Manufacture” shall mean to
engage in Manufacturing.

1.46 “NDA” has the meaning set forth in the definition of Regulatory Approval
Application.

1.47 “Net Sales” means the amount invoiced or otherwise billed by Licensee or
its Affiliates or sublicensees (the “Selling Party”) for sales of Licensed
Products to a Third Party purchaser, less the following (collectively, “Net
Sales Deductions”):

(a) discounts given or accrued on Licensed Products, including cash, trade and
quantity discounts, price reduction or incentive programs (including sales
coupons and co-payment programs), retroactive price adjustments with respect to
sales of such Licensed Products, and charge-back payments;

(b) credits, refunds, returns or allowances allowed, accrued, paid, received or
given, including credits, allowances, discounts and rebates to, and chargebacks
from the account of customers for nonconforming, damaged, rejected, out-dated
and returned, withdrawn or recalled Licensed Products or on account of
retroactive price reductions affecting the Licensed Products;

(c) rebates, reimbursements, administrative fees or similar allowances granted
or accrued to managed health care organizations or to federal, state and local
governments in the Territory or any other organization that utilizes any
governmental discount program with respect to the Licensed Products;

(d) freight, postage, shipping and insurance charges allowed, accrued or paid
for delivery of Licensed Products, to the extent billed as a separate line item
by the Selling Party to the Third Party purchaser; and

(e) taxes, duties or other governmental charges imposed on the sale of Licensed
Products and actually paid or accrued by the Selling Party (as adjusted for
rebates and refunds, but specifically excluding taxes based on net income of the
Selling Party), to the extent billed as a separate line item by the Selling
Party to the Third Party purchaser;

provided that all of the foregoing deductions shall be calculated in accordance
with then-current generally accepted accounting principles in the Unites States,
consistently applied during the applicable calculation period throughout the
Selling Party’s organization (“GAAP”). To the extent that Net Sales Deductions
are based on estimates, such estimates will be adjusted to actual

 

-7-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

on a periodic basis. Notwithstanding the foregoing, the supply of the Licensed
Product for (a) samples, (b) charitable donations or compassionate use, or
(c) any clinical study materials used in any clinical study shall not be
included within the computation of Net Sales.

A sale of a Licensed Product is deemed to occur in accordance with GAAP.

For sake of clarity and avoidance of doubt, the transfer of a Licensed Product
by a Selling Party to another Affiliate of such Selling Party or to a
sublicensee of such Selling Party for resale shall not be considered a sale; in
such cases, Net Sales shall be determined based on the amount invoiced or
otherwise billed by such Affiliate or sublicensee to an independent Third Party,
less the Net Sales Deductions allowed under this Section.

In the event that a Licensed Product is Commercialized in combination with one
or more products which are themselves not Licensed Products under this Agreement
for a single price, the Net Sales for such Licensed Product shall be calculated
by multiplying the sales price of such combination sale by the fraction A/(A+B)
where A is the fair market value of the Licensed Product and B is the fair
market value of the other product(s) in the combination sale. If the fair market
value for any product sold in combination with a Product cannot be reasonably
determined, the price attributed to such product will be based on the relative
cost of goods for such product, as determined in accordance with GAAP.

1.48 “Orange Book Listed” means, with respect to a Licensed Product, a Patent
Right which covers the composition, formulation or method of use of such
Licensed Product and is listed in the then-current edition of the “Approved Drug
Products with Therapeutic Equivalence Evaluations” published by the FDA (the
“Orange Book”) with respect to such Licensed Product.

1.49 “Patent Rights” means all patents (including all reissues, extensions,
substitutions, confirmations, re-registrations, re-examinations, revivals or
revalidations, supplementary protection certificates and patents of addition)
and patent applications (including all provisional applications, continuations,
continuations-in-part and divisions).

1.50 “Person” means any natural person, corporation, firm, business trust, joint
venture, association, organization, company, partnership or other business
entity, or any government, or any agency or political subdivisions thereof.

1.51 “Phase II Clinical Trial” means a human clinical trial of a Licensed
Product that is designed to evaluate either or both dosing requirements or the
effectiveness of the Licensed Product for a particular indication or indications
in patients with the disease or condition under study, as described under 21
C.F.R. §312.21(b) (as hereafter modified or amended).

1.52 “Phase III Clinical Trial” means a human clinical trial of a Licensed
Product that is designed to establish that the Licensed Product is safe and
efficacious for its intended use, and to define warnings, precautions, and
adverse reactions that are associated with the Licensed Product in the dosage
range to be prescribed, and to support Regulatory Approval of the
Licensed Product or label expansion of the Licensed Product conducted in
accordance with 21

 

-8-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

C.F.R. § 312.21(c) or other corresponding and similar regulatory requirements
prescribed by the Regulatory Authorities outside of the US.

1.53 “Product Labels and Inserts” means (a) all labels and other written,
printed or graphic matter affixed to any container, packaging or wrapper
utilized with the Licensed Product, or (b) any written material physically
accompanying the Licensed Product, including, without limitation, product
package inserts.

1.54 “Product Trademarks” means the trademark(s), service mark(s), accompanying
logos, trade dress and/or indicia of origin used in connection with the
distribution, marketing, promotion and Commercialization of each Licensed
Product in the Territory. For purposes of clarity, the term Product Trademark(s)
shall not include, without limitation, the corporate names and logos of either
Party.

1.55 “Promotional Materials” means all written, printed or graphic material,
other than Product Labels and Inserts, and all premium items and other materials
provided by Licensee for use by sales representatives during details relating to
a Licensed Product.

1.56 “Regulatory Approval” means the approval of the applicable Regulatory
Authority necessary for the testing, commercial manufacture, distribution,
marketing, promotion, offer for sale, use, import, export and sale of a Licensed
Product in a regulatory jurisdiction in the Territory, including, where
required, separate pricing and/or reimbursement approvals.

1.57 “Regulatory Approval Application” means an application submitted to the
appropriate Regulatory Authority seeking Regulatory Approval of a Licensed
Product in the Territory, including, without limitation, a New Drug Application
(“NDA”) and an sNDA in the United States.

1.58 “Regulatory Authority” means any applicable supranational, national,
regional, state or local regulatory agency, department, bureau, commission,
council or other government entity involved in granting of Regulatory Approval
for a Licensed Product in a jurisdiction within the Territory, including,
without limitation, the FDA.

1.59 “Regulatory Materials” means regulatory applications, submissions,
notifications, communications, correspondence, registrations, Regulatory
Approvals and/or other filings made to, received from or otherwise conducted
with a Regulatory Authority that are necessary in order to Develop, Manufacture,
or Commercialize any Licensed Product in the Territory.

1.60 “Related Party” means Licensee’s Affiliates and permitted sublicensees.

1.61 “Relevant Market” shall mean the total prescriptions of a Licensed Product
together with the total prescriptions of all generic competitors for the
Licensed Product as determined by a Third Party Prescription Data Service.

 

-9-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

1.62 “Royalty Term” means, with respect to each Licensed Product, the period of
time commencing on the date of First Commercial Sale of such Licensed Product in
the Territory and extending until the earlier of (a) the termination of this
Agreement, pursuant to and to the extent set forth in Article 10, or (b) the
later of (i) the Branded Royalty Period and (ii) ten (10) years from the First
Commercial Sale in the Territory.

1.63 “Step-Down Period” means, with respect to a Licensed Product, the period
during the Royalty Term occurring immediately following expiration of the
Branded Royalty Period.

1.64 “sNDA” has the meaning set forth in the definition of Regulatory Approval
Application.

1.65 “Territory” means the US and its territories and possessions.

1.66 “Third Party” means any Person other than a Party or any of its Affiliates.

1.67 “Third Party Technology” means any Patent Rights, Know-How, inventions, or
other intellectual property owned or controlled by a Third Party but not
Controlled by a Party or its Affiliates.

1.68 “Third Party Prescription Data Service” shall mean (i) any of the following
selected by Licensee in its sole discretion: IMS Health, Verispan or Wolters
Kluwer Health; or (ii) any other source which is mutually agreed in writing by
Licensee and Forendo.

1.69 “US” means the United States of America, including its territories and
possessions.

1.70 “US GAAP” means the US generally accepted accounting principles, as
consistently applied.

1.71 “Valid Claim” means [***].

1.72 Additional Definitions. The following terms have the meanings set forth in
the corresponding Sections of this Agreement:

 

   

Defined Term

   Section Reference    

“Action”

   12.2.1    

“Acquirer Competing Product”

   2.3.1(c)    

“Acquiring Third Party”

   2.3.1(c)    

“Agreement”

   Preamble    

“Anti-Bribery Laws”

   11.1.5

 

-10-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

   

“Audited Party”

   7.7.2    

“Blocking Patent Claims”

   8.3.3(b)    

“Breaching Party”

   10.2.1(a)    

“Co-Chairperson”

   4.1.1(b)    

“Commercialization Plan”

   6.3    

“Date of Notice”

   10.2.1(a)    

“Disclosing Party”

   9.1    

“Divested Product”

   2.3.2(b)(1)    

“Early Termination”

   10.3.1(b)    

“Effective Date”

   Preamble    

“Efficacy Failure”

   10.4.1    

“embodiments of intellectual property”

   10.5    

“Forendo Acquirer”

   2.3.2(b)    

“Forendo Acquirer Generic Competing Product”

   2.3.2(b)(2)    

“Forendo Acquirer Competing Product”

   2.3.2(b)    

“Forendo Election Deadline”

   2.3.2(b)(1)    

“Forendo Indemnitees”

   11.5.1    

“Forendo”

   Preamble    

“Generic Entry”

   7.4.2    

“Indemnitee”

   11.5.3    

“Infringement Claim”

   8.3.1

 

-11-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

   

“Infringement Defense Costs”

   8.3.3(c)    

“IP”

   10.5    

“Joint Collaboration Patents”

   8.1.1(b)    

“Joint Steering Committee”

   4.1.1    

“JSC”

   4.1.1    

“Licensee”

   Preamble    

“Licensee Election Deadline”

   2.3.1(c)    

“Licensee Indemnitees”

   11.5.2    

“Losses”

   11.5.1    

“Milestone Event”

   7.3    

“Milestone Payment”

   7.3    

“Obligations”

   12.18.1    

“Orange Book”

   1.48    

“Party”

   Preamble    

“Post-Approval Termination”

   10.3.1(c)    

“Product Records”

   5.4    

“Receiving Party”

   9.1    

“Safety Failure”

   10.4.1    

“Term”

   10.1    

“Transition Assistance”

   3.1.2    

“Transition Term”

   3.1.1    

“Upstream License Agreements”

   11.2.6(a)

 

-12-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

ARTICLE 2

LICENSES AND INTELLECTUAL PROPERTY OWNERSHIP

 

2.1 License Grants.

2.1.1 License Grant to Licensee. Subject to the terms and conditions of this
Agreement, Forendo hereby grants Licensee: (a) an exclusive license (even as to
Forendo), with the right to sublicense as provided in Section 2.2, under the
Forendo Intellectual Property to (i) Develop, have Developed, Commercialize and
have Commercialized the Licensed Products in the Field in the Territory and
(ii) Manufacture and have Manufactured the Licensed Products worldwide for
Development and Commercialization of the Licensed Products in the Field in the
Territory; provided that Forendo reserves for itself and its Affiliates and
licensees the right to Manufacture and have Manufactured the Licensed Products
worldwide for Development and Commercialization of the Licensed Products outside
the Territory; and (b) a non-exclusive, fully paid up, royalty-free license,
with the right to sublicense as provided in Section 2.2, under the Forendo
Intellectual Property to Develop and have Developed the Licensed Products
outside the Territory.

2.1.2 License Grants to Forendo. [***].

 

2.2 Sublicenses.

2.2.1 Right to Sublicense. Licensee may sublicense the rights granted to it
under Section 2.1 to one or more of its Affiliates or Third Parties at any time.
Licensee shall remain responsible for the performance of its sublicensees under
this Agreement, including for all payments due hereunder, whether or not such
payments are made by Licensee, its Affiliates or its sublicensees. All such
notices of sublicenses provided by Licensee under this Section 2.2.1 shall be
deemed to be Confidential Information of Licensee subject to the provisions of
Article 9 whether or not so marked, and Forendo shall not disclose such
Confidential Information to any Third Party or use such Confidential Information
for any purpose other than for the purposes of Section 2.2.3, except (a) to the
extent required under applicable securities and other laws, and (b) to
attorneys, accountants and other advisors, and to existing and prospective
investors, lenders, licensees or collaborators, subject to commercially
reasonable precautions to protect the confidentiality of the information.

2.2.2 Terms. Each sublicense granted by Licensee under this Agreement shall be
subject and subordinate to the terms and conditions of this Agreement and shall
contain terms and conditions consistent with those in this Agreement. Agreements
with any Commercializing sublicensee shall contain the following provisions:
(a) a requirement that such sublicensee submit applicable sales or other reports
consistent with those required hereunder; (b) an audit requirement similar to
the requirement set forth in Section 7.7; and (c) a requirement that such
sublicensee comply with the confidentiality and non-use provisions of Article 9
with respect to both Parties’ Confidential Information.

 

-13-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

2.2.3 Effect of Termination on Sublicenses. If this Agreement terminates for any
reason, Licensee shall use its Commercially Reasonable Efforts to assign to
Forendo or its designee and Forendo shall use Commercially Reasonable Efforts to
assume Licensee’s rights, obligations, and interest under and in any agreement
it has with a sublicensee from the effective date of such termination; provided,
however, that such sublicensee is not in breach of its sublicense agreement and
such sublicensee agrees to comply with all of the terms of this Agreement to the
extent applicable from the rights originally sublicensed to it by Licensee; and
provided, further, that Forendo shall not be liable for, and shall be
indemnified and held harmless by Licensee against, any and all liability arising
under the sublicense agreement prior to the effective date of such termination.

 

2.3 Exclusivity.

2.3.1 As to Licensee.

(a) Non-Compete. Subject to Sections 2.3.1(b) and 2.3.1(c), beginning on the
Effective Date and continuing until the completion of the Royalty Term, neither
Licensee nor any of its Affiliates or sublicensees shall Develop or
Commercialize, directly or indirectly, or in-license or otherwise acquire any
Competing Product (excluding any Licensed Products hereunder) in the Territory.

(b) Sunset Provision. Notwithstanding Section 2.3.1(a), no earlier than twelve
(12) months after the First Commercial Sale of the first Licensed Product in the
Territory, Licensee and its Affiliates and sublicensees may Develop or
in-license or otherwise acquire for Development a Competing Product in the
Territory, provided, however, that Licensee and its Affiliates and sublicensees
shall not Commercialize such Competing Product in the Territory for any
indication for which the Licensed Product has been Developed or is in active
Development by Licensee or any of its Affiliates or sublicensees until the
expiration of the Royalty Term for such Licensed Product.

(c) Spin-Off of Competing Business. If Licensee experiences a Change of Control
and the Third Party involved in such Change of Control or any of its Affiliates
immediately prior to such Change of Control (collectively, the “Acquiring Third
Party”) is Developing or Commercializing a Competing Product in the Territory,
[***].

2.3.2 As to Forendo.

(a) Non-Compete. Subject to Section 2.3.2(b), beginning on the Effective Date
and continuing until the completion of the Royalty Term, neither Forendo nor any
of its Affiliates shall Develop or Commercialize, directly or indirectly, or
in-license or otherwise acquire or grant any Third Party rights to any product
that is a Competing Product in each case in the Territory.

(b) Spin-Off of Competing Business. If Forendo experiences a Change of Control
and the Third Party involved in such Change of Control or any of its Affiliates

 

-14-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

immediately prior to such Change of Control (collectively, the “Forendo
Acquirer”) is Developing or Commercializing in the Territory a Competing Product
(“Forendo Acquirer Competing Product”), then notwithstanding Section 2.3.2(a),
the Forendo Acquirer (but not Forendo or any of its Affiliates immediately prior
to the Change of Control) may continue to Develop and Commercialize such Forendo
Acquirer Competing Product in the Territory, except as follows:

(1)        [***]

(2)        [***]

(c) Reservation of Rights. For the avoidance of doubt, this Section 2.3 does not
restrain the activities of Forendo or its Affiliates outside of the Territory.
For the further avoidance of doubt, this Section does not grant to or reserve on
behalf of Forendo, its Affiliates and/or acquirers any right or license to
Exploit any Licensee Intellectual Property in the Territory nor does it grant to
or reserve on behalf of Forendo, its Affiliates and/or acquirers any license
back to any Forendo Intellectual Property. Licensee shall have the right to
enforce the Licensee Intellectual Property and/or Forendo Intellectual Property,
as applicable, at any and all times (including prior to, during and after any
divestiture period referenced above) against any potential infringer in the
Territory in accordance with Section 8.2, including with respect to any Forendo
Acquirer Generic Competing Product.

2.4        Ownership of and Rights to Intellectual Property.

2.4.1 Licensee Intellectual Property. Licensee is and shall remain the sole
owner of the Licensee Intellectual Property.

2.4.2 Forendo Intellectual Property. Forendo is and shall remain the sole owner
of the Forendo Intellectual Property.

2.5        No Other Rights. Except as otherwise expressly provided in this
Agreement, under no circumstances shall a Party, as a result of this Agreement,
obtain any ownership interest or other right in any Improvement, Know-How or
Patent Rights of the other Party, including items Controlled or developed by the
other Party, or provided by the other Party to the receiving Party at any time
pursuant to this Agreement.

2.6        Cross Territory Sales.

2.6.1 Forendo Restrictions. Forendo shall not Commercialize or authorize the
Commercialization of any Licensed Product in the Territory. Forendo shall not,
itself or through other Persons, directly solicit, advertise, sell, distribute,
ship, consign, or otherwise transfer any Licensed Product inside the Territory;
provided that Forendo may ship, consign, or otherwise transfer any Licensed
Product inside the Territory for purposes of Manufacturing the Licensed Products
for Development and Commercialization of the Licensed Products outside the

 

-15-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Territory. Forendo shall use its best efforts to ensure that Licensed Products
sold outside the Territory are not used in the Territory, including use via
reimportation from a country or jurisdiction outside of the Territory. Without
limiting the generality of the foregoing, Forendo shall not permit any of its
Affiliates or sublicensees to sell any Licensed Product to a purchaser if it
knows, or has reason to believe, that such purchaser intends to facilitate the
use of such Licensed Product in the Territory. Forendo shall use its
Commercially Reasonable Efforts to ensure that its Affiliates, sublicensees,
distributors, and wholesalers comply with all of the foregoing obligations,
including via the enforcement of Forendo’s contracts with any of the foregoing.

2.6.2 Licensee Restrictions. Licensee shall not Commercialize or authorize the
Commercialization of any Licensed Product outside the Territory. Licensee shall
not, itself or through other Persons, directly solicit, advertise, sell,
distribute, ship, consign, or otherwise transfer any Licensed Product outside
the Territory; provided that Licensee may ship, consign, or otherwise transfer
any Licensed Product outside the Territory for purposes of Manufacturing the
Licensed Products and/or Developing the Licensed Products for Commercialization
inside the Territory. Licensee shall use its best efforts to ensure that
Licensed Products sold in the Territory are not used outside the Territory.
Without limiting the generality of the foregoing, Licensee shall not permit any
of its Affiliates or sublicensees to sell any Licensed Product to a purchaser if
it knows, or has reason to believe, that such purchaser intends to facilitate
the use of such Licensed Product outside the Territory. Licensee shall use its
Commercially Reasonable Efforts to ensure that its Affiliates, sublicensees,
distributors, and wholesalers comply with all of the foregoing obligations,
including via the enforcement of Licensee’s contracts with any of the foregoing.

2.7        Third Party Technology.

2.7.1 Obtained by Forendo. If after the Effective Date Forendo or any of its
Affiliates (i) acquires a license with right to sublicense under Third Party
Technology (other than Blocking Patents) for use in connection with the
Development, Commercialization or Manufacture of Licensed Products in or for the
Territory, and (ii) would be subject to payment obligations to such Third Party
on account of Licensee’s exploitation of such Third Party Technology in
connection with the Development, Commercialization or Manufacture of Licensed
Products in or for the Territory, [***]

2.7.2 Obtained by Licensee. If after the Effective Date Licensee or any of its
Affiliates (i) acquires a license with right to sublicense under, Third Party
Technology (other than Blocking Patents) for use in connection with the
Development, Commercialization or Manufacture of Licensed Products in the Field
for use outside the Territory, and (ii) would be subject to payment obligations
to such Third Party on account of Forendo’s exploitation of such Third Party
Technology in connection with the Development, Commercialization or Manufacture
of Licensed Products for use outside the Territory, [***].

2.8        [***] Side Letter. Forendo shall use Commercially Reasonable Efforts
to obtain an executed copy of a letter with the substances set forth in Exhibit
2.8.

 

-16-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

ARTICLE 3

TRANSITION ASSISTANCE

 

3.1 Transition Assistance.

3.1.1 Transition Term. During the six (6) month period following the Effective
Date (the “Transition Term”), Forendo will provide Transition Assistance to
Licensee. The Transition Term may be extended by the mutual, written consent of
both Parties upon terms including compensation to be negotiated in good faith.

3.1.2 Transition Assistance. During the Transition Term, Forendo shall use its
Commercially Reasonable Efforts to provide assistance to Licensee, at no
out-of-pocket cost to Licensee (except as set forth below), to effect the
orderly transfer of the Licensed Product and related documentation to Licensee
(the “Transition Assistance”). Without limiting the foregoing, such Transition
Assistance shall include:

(a) the transfer by Forendo to Licensee of the existing IND for the Licensed
Product;

(b) the transfer to Licensee of mutually agreed quantities of API already
available to Forendo at Forendo’s actual cost;

(c) all Forendo Know-How related to the Development and Manufacture of the
Licensed Products;

(d) the identification of all sublicensees, consultants, physicians, and other
Third Parties who materially participated in the development of the Licensed
Products by Forendo; and

(e) the translation to English of any documents pertaining to any Forendo
Know-How and any documents necessary or useful in connection with the submission
for, or maintenance of, any Regulatory Approval in the Territory, including
without limitation:

 

  •   transfer of copies of the results of and data from the pre-clinical and
clinical studies conducted prior to and as of the Effective Date relating to any
Licensed Product (including all regulatory information, clinical data,
pre-clinical data, hard-copy case report forms and reports to the extent they
exist);

 

  •   transfer of copies of any written communications with the FDA and other
Regulatory Authorities in the Territory and any relevant written communications
with other Regulatory Authorities, and the minutes of any meetings with the FDA
and any such other Regulatory Authority, in each case relating to any Licensed
Product; and

 

-17-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

  •   transfer of copies of the data and results of any relevant manufacturing
activities (including CMC activities incident to the Licensed Product.

To the extent any documentation to be transferred as part of the Transition
Assistance exists in an electronic format, including scanned versions of a
hardcopy, Forendo shall provide to Licensee an electronic copy of such
documentation. For Documentation which exists only as hardcopy, Forendo shall
provide to Licensee a physical copy of such documentation.

3.1.1 Continuing Obligation to Deliver Forendo Intellectual Property. During the
Term, Forendo shall continue to provide to Licensee any additional Licensed
Intellectual Property, including any Improvements thereto and all other data and
information (whether positive or negative) that is in or comes into existence
during the Term and that is necessary or useful to enable Licensee to Develop,
manufacture and/or Commercialize Licensed Products or which is otherwise related
to Licensor’s prior Development or manufacture of Licensed Products.

ARTICLE 4

JOINT STEERING COMMITTEE

 

4.1 Joint Steering Committee.

4.1.1 Establishment of JSC. As soon as practicable and no later than thirty
(30) days after the Effective Date, the Parties shall establish a committee to
facilitate monitoring certain activities relating to Developing and
Commercializing Licensed Products (the “Joint Steering Committee” or “JSC”) as
follows:

(a) Composition of the Joint Steering Committee. The JSC shall be comprised of
two (2) representatives from each of the Parties. Each representative shall be
an individual of suitable authority and seniority with significant experience or
expertise in biopharmaceutical drug development. Each Party shall appoint its
respective initial representatives to the JSC within thirty (30) days after the
Effective Date, and may from time to time substitute its representatives, in its
sole discretion, effective upon written notice to the other Party of such
change. Additional representatives or consultants may from time to time, by
mutual consent of the Parties or the JSC, be invited to attend JSC meetings,
subject to such representatives’ and consultants’ being bound by confidentiality
obligations at least as strict as those contained in Article 9. Each Party shall
bear its own expenses relating to attendance at such meetings by its
representatives and consultants.

(b) Chairperson. Each Party shall designate one of its representatives to be a
Co-Chairperson. Each Co-Chairperson shall conduct the following activities of
the Joint Steering Committee cooperatively (the “Co-Chairperson”):
(i) scheduling meetings of the JSC; (ii) setting agendas for meetings with
solicited input from representatives of each Party; (iii) preparing and
confirming minutes of the meetings, which shall provide a

 

-18-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

description in reasonable detail of the discussions held at the meeting and a
list of any actions, decisions or determinations made by the JSC; and
(iv) conducting effective meetings, including ensuring that objectives for each
meeting are set and achieved.

(c) Meetings. The JSC shall meet in accordance with a schedule established by
mutual written agreement of the Parties, but no less frequently than twice per
Contract Year, at such locations as are determined by the JSC. Alternatively,
the JSC may meet by means of teleconference, videoconference or other similar
communications equipment.

(d) Responsibilities. The JSC shall have the following responsibilities:

 

  (1) reviewing Development Plans and amendments and updates thereto;

 

  (2) reviewing regulatory strategy and clinical development strategy;

 

  (3) monitoring Development activities for Licensed Products undertaken by
Licensee, including, without limitation, monitoring the progress in its conduct
of the Development Plans;

 

  (4) reviewing Commercialization Plans and amendments and updates thereto;

 

  (5) monitoring Commercialization activities for Licensed Products undertaken
by Licensee; and

 

  (6) performing such other activities that the Parties mutually agree shall be
the responsibility of the JSC.

4.1.2 Appointment of Subcommittees and Project Teams. The JSC shall be empowered
to create such subcommittees of itself and other additional project teams as it
may deem appropriate or necessary and may elect to delegate responsibilities to
such subcommittees or additional project teams as it may from time to time deem
appropriate. Each such subcommittee and project team shall report to the JSC,
which shall have authority to approve or reject recommendations or actions
proposed thereby, subject to the terms of this Agreement. Notwithstanding the
foregoing, no subcommittee or project team shall have authority to make any
decision binding upon the JSC or the Parties.

4.1.3 Decision-Making. With respect to any matter over which the JSC has
responsibility pursuant to Section 4.1.1(d), the JSC should use reasonable
efforts to reach agreement on a mutually acceptable resolution. If the JSC is
unable to reach agreement, such matter shall be referred to the Executive
Officers to be resolved by negotiation in good faith as soon as is practicable
but in no event later than thirty (30) days after referral. If the Executive
Officers are unable to resolve such dispute within such thirty (30) day period,
Licensee shall

 

-19-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

have final decision-making authority. In no event will any disagreements within
the JSC relating to the Development, Manufacture, or Commercialization of any
Licensed Product be subject to the dispute resolution provisions of
Section 12.15.

ARTICLE 5

DEVELOPMENT AND RELATED DILIGENCE

5.1   Development of the Licensed Product. Subject to the terms and conditions
of this Agreement, Licensee shall use its Commercially Reasonable Efforts to
Develop, and to obtain Regulatory Approval for, at least one Licensed Product in
the Territory. Attached to this Agreement as Exhibit is an abbreviated
Development Plan containing the anticipated and required studies and the
timelines for the same, believed by Licensee to be reasonably necessary to
support the submission of a NDA to the FDA for the first Licensed Product.
Within ninety (90) days after the Effective Date, Licensee shall provide Forendo
with a true and correct copy of its comprehensive Development Plan for the first
Licensed Product, which Development Plan shall be consistent with the
Development Plan attached to this Agreement as Exhibit 5.1. The Development Plan
shall cover the material Development activities and estimated timelines believed
by Licensee to be reasonably necessary to support the submission of a NDA to the
FDA for the Licensed Product. The Development Plan, and any updates thereto,
shall contain in reasonable detail the Development objectives to be achieved
during the then-current Contract Year, the Development activities to be
performed and estimated timeline for performing such Development activities.
Licensee’s achievement, by itself or through its Affiliates or Sublicensees, of
any objectives set forth in the Development Plan by the date set forth therein
shall be deemed sufficient to satisfy the requirement to use Commercially
Reasonable Efforts under this Section 5.1 as of such date; provided, however,
the failure to meet such objectives shall not in and of itself be deemed to be a
breach of Licensee’s Commercially Reasonable Efforts, though it may be a factor
in such determination.

5.2   Updates to Development Plan. On an annual basis, Licensee shall update the
Development Plan and submit such updated Development Plan, no later than
January 20 of each Contract Year, to Forendo for its review.

5.3   Development Responsibilities for Licensed Products.

5.3.1 Clinical Development. Without limiting Licensee’s obligations in
Section 5.1, Licensee shall develop, and the JSC shall review, a clinical
development strategy consistent with the Development Plan. Licensee shall be
responsible for using its Commercially Reasonable Efforts to perform the
clinical activities necessary for Regulatory Approval Applications that Licensee
determines to file in the Territory, including, without limitation, submission
of clinical protocols under (x) the IND and (y) the NDA for the Licensed Product
in the Field.

5.3.2 Clinical Supplies; CMC Development. Licensee shall be responsible for the
manufacturing and supply of Licensed Product required for clinical development
including API, drug substance and the finished dosage form. Licensee shall be
solely responsible for generating

 

-20-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

necessary CMC data on API, drug substance and the finished dosage form for
regulatory filings, including any Regulatory Approval Application.

5.3.3 Regulatory Matters.

(a) Regulatory Strategy. Licensee shall develop, and the JSC shall review, a
regulatory strategy for the Territory consistent with the Development Plan.
Pursuant to and in accordance with such regulatory strategy, Licensee shall use
its Commercially Reasonable Efforts to prepare and file Regulatory Approval
Application or other submissions to Regulatory Authorities as Licensee
determines to be appropriate.

(b) Communications with Regulatory Authorities. For all Licensed Products in any
indication in the Territory, Licensee shall be solely responsible for: (1) all
communications with Regulatory Authority; (2) label development, including
negotiations with Regulatory Authority; (3) advisory committee meetings or their
equivalent (if applicable); and (4) negotiation with Regulatory Authority
regarding post-approval requirements/commitments; in each case provided that
copies of material communications with any Regulatory Authority received or sent
by Licensee which pertain to a Licensed Product are delivered promptly (and no
later than five (5) days) to Forendo; and provided, further, that Forendo
representatives may to the extent permitted by law and otherwise practicable,
but not the obligation, to attend as an observer any material meeting (including
conference calls) that Licensee has with any Regulatory Authority in the
Territory relating solely to a Licensed Product. Licensee agrees to promptly
inform Forendo about such meetings once scheduled with a Regulatory Authority.

(c) Regulatory Approvals. Regulatory Approval Applications for Licensed Product
in the Territory for the treatment of male secondary hypogonadism shall be made
by Licensee using its Commercially Reasonable Efforts, and in its sole
discretion for all other indications, in Licensee’s name, and Licensee shall be
the only Party responsible for (1) interfacing, corresponding and meeting with
the applicable Regulatory Authorities in the Territory with respect to any and
all Licensed Products, subject to the proviso in Section 5.3.3(b), and (2) for
overseeing, monitoring, coordinating and filing Regulatory Approval Applications
for such Licensed Products in the Territory. Licensee shall hold in its name and
maintain all Regulatory Approval for Licensed Products in the Territory.

5.4   Records. Licensee shall maintain written scientific records, consistent
with its internal policies, which shall (a) reflect work done and results
achieved in the performance of Development activities (including the status of
Regulatory Approval processes), and (b) reflect steps taken toward, and the
results of, Licensee’s obligatory regulatory activities under this Agreement in
reasonable detail consistent with Licensee’s record keeping for its other
products (as more detailed in Article 6 with respect to the Licensed Products on
a Product-by-Product during the just-ended semiannual period (collectively, the
“Product Records”). Upon request from Forendo, at no out-of-pocket expense to
Licensee, Licensee shall provide a copy of or reasonable access to the Product
Records to Forendo to the extent not previously provided to the

 

-21-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

JSC or Forendo, which requests may be made no more frequently than annually
during the term of this Agreement. All Product Records and the information
disclosed therein shall be maintained in confidence by Forendo in accordance
with Article 9.

5.5   Third Parties. Licensee and its Affiliates shall be entitled to utilize
the services of Third Parties, including Third Party contract research
organizations and service providers to perform their respective Development
activities; provided, however, that Licensee shall remain at all times fully
liable for its responsibilities under Development Plan and this Agreement. Any
agreement with a Third Party to perform Licensee’s Development obligations under
this Agreement shall include confidentiality and non-use provisions which are no
less stringent than those set forth in Article 9.

ARTICLE 6

COMMERCIALIZATION AND RELATED DILIGENCE

6.1   Diligence in Commercialization. Licensee shall use its Commercially
Reasonable Efforts to Commercialize either itself, through an Affiliate or
Sublicensee at least one (1) Licensed Product in the Territory including
identifying and committing sufficient resources for pre-launch, launch and
subsequent Commercialization activities.

6.2   Commercialization. Licensee shall be solely responsible for all, and, as
between Forendo and Licensee, shall record all revenues in connection with,
Commercialization activities relating to the Licensed Products in the Territory.

6.3   Commercialization Plan. Commencing at least twelve (12) months prior to
the projected First Commercial Sale of a Licensed Product in the Territory,
Licensee shall commence preparing a Commercialization Plan (“Commercialization
Plan”) for such Licensed Product. No later than six (6) months prior to the
projected First Commercial Sale of such Licensed Product in the Territory,
Licensee shall submit such Commercialization Plan to the JSC for review. After
the launch of such Licensed Product, on an annual basis, Licensee shall use its
Commercially Reasonable Efforts to update the Commercialization Plan and submit
such updated Commercialization Plan, no later than January 20 of each Contract
Year, to the JSC for its review. Licensee’s achievement, by itself or through
its Affiliates or Sublicensees, of any objectives set forth in the
Commercialization Plan by the date set forth therein shall be deemed sufficient
to satisfy the requirement to use Commercially Reasonable Efforts under this
Section 6.3 as of such date; provided, however, the failure to meet such
objectives shall not in and of itself be deemed to be a breach of Licensee’s
Commercially Reasonable Efforts, though it may be a factor in such
determination.

6.4   Commercial Manufacturing and Supply. Licensee shall develop a
manufacturing and supply strategy for Licensed Product (including API, drug
substance and finished dosage form) consistent with the Commercialization Plan.
Pursuant to this strategy, Licensee shall be solely responsible for
Manufacturing and supplying the API, drug substance and finished dosage form of
any Licensed Product for Commercialization in the Territory. In this role,
Licensee shall identify and manage Third Party contract manufacturers, as well
as lead all supply chain

 

-22-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

management and quality control activities. Forendo acknowledges that Licensee
has the final decision-making authority over Manufacturing activities in the
Territory in its discretion.

6.5   Medical and Scientific Affairs. Licensee shall be solely responsible for
medical and scientific affairs and programs, including professional symposia and
other educational activities in the Territory. Licensee shall have the exclusive
right to respond to all questions or requests for information about the Licensed
Products made by any medical professionals or any other Person in the Territory.

ARTICLE 7

FINANCIAL PROVISIONS

7.1   Initial License Fee. In consideration of the licenses granted hereunder,
Licensee shall pay Forendo the following non-refundable upfront consideration:

7.1.1 Five Million United States Dollars (USD $5,000,000) payable in cash within
Ten Business Days after the Effective Date.

7.1.2 The equivalent of Seven Million Five Hundred Thousand United States
Dollars (USD $7,500,000) payable in unregistered shares of common stock of
Guarantor, Licensee’s parent corporation, the price per share being determined
by the average daily closing price of Guarantor shares on NASDAQ during the 360
day period immediately preceding the Effective Date. The shares of Guarantor
shall be issued to Forendo and its designee pursuant to the terms of that
certain Stock Issuance Agreement to be entered into by Guarantor, Forendo and
its designee on the Effective Date. In order to ensure an orderly sale of the
shares over time, Forendo and its designee shall be limited in the aggregate to
selling on any given day not more than ten percent (10%) of Guarantor’ average
trading volume for the previous five trading days. Guarantor shall use
reasonable commercial efforts to have a registration statement, covering the
aforementioned shares to be registered for resale, declared effective as
promptly as practicable; provided that (i) a S-3 registration will be utilized
unless Guarantor is prohibited from using an S-3 registration, (ii) assuming use
of a S-3 registration, Guarantor shall file such registration statement within
sixty (60) days after the Effective Date and (iii) Licensee and/or Guarantor
will bear all costs associated with preparation and filing the registration
statement and maintaining the effectiveness of such registration statement. The
registration statement requirements will terminate when all shares held by
Forendo and its designee may be sold without volume restrictions pursuant to
Rule 144 under the Securities Act of 1933.

7.2   Development Costs. Licensee shall be solely responsible for all
Development Costs incurred after the Effective Date in Developing any Licensed
Product for any indications in the Territory.

7.3   Milestones. Licensee shall pay to Forendo the amounts set forth below
(each, a “Milestone Payment”) no later than thirty (30) days after the earliest
date on which Licensee or any of its Related Parties receives written
notification that the corresponding milestone event

 

-23-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

(each, a “Milestone Event”) has first been achieved with respect to a Licensed
Product in the Territory:

 

[***]   

[***] U.S. dollars ($[***])

 

[***]   

[***] U.S. Dollars ($[***])

 

[***]    [***] U.S. Dollars ($[***]) [***]    [***] US Dollars ($[***]) [***]   
[***] U.S. Dollars ($[***]) [***]    [***] US Dollars ($[***]) [***]    [***] US
Dollars ($[***]) [***]    [***] US Dollars ($[***]) [***]    [***] US Dollars
($[***])

Once Licensee has made any particular Milestone Payment under this Section 7.3,
Licensee shall not be obligated to make any payment under this Section 7.3 with
respect to the re-occurrence of the same Milestone Event, whether or not such
re-occurrence is with respect to a different or the same Licensed Product.
Notwithstanding anything to the contrary in this Agreement, only one
(1) milestone payment due pursuant to this Section 7.3 shall be payable in any
single calendar year during the Term. In the event that two (2) or more
milestone payments become due to Forendo in any single calendar year during the
Term pursuant to this Section 7.3, the first milestone payment shall be due and
payable by Licensee as set forth herein, and the payment date for any subsequent
milestone payments accrued during the applicable calendar year shall be
automatically delayed until the date that is thirty (30) days after the last day
of the calendar year in which the immediately preceding accrued milestone
payment has been paid.

7.4   Royalties.

7.4.1 Royalty Percentages. Licensee shall pay Forendo quarterly tiered royalty
payments based on a percentage of Licensee’s and its sublicensees’ Annual Net
Sales of Licensed Products in the Territory during the Royalty Term at the
applicable rates set forth below, as determined by the applicable period in
which Net Sales are earned (the Branded Royalty Period or the Step-Down Royalty
Period):

 

Applicable Period during the Royalty Term      Annual Net Sales (millions)      
  Royalty %       

Branded Royalty Period

     [***]         [***]%               [***]         [***]%       

Step-Down Royalty Period

     [***]         [***]%   

 

-24-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

7.4.2 Generic Entry. Notwithstanding anything to the contrary herein, if at any
time during the Royalty Term of this Agreement an AB rated generic of a Licensed
Product is introduced into the Territory by a Third Party (“Generic Entry”) and
Licensee’s market share of the Relevant Market is reduced by more than [***]%,
then the Branded Royalty Period for such Licensed Product shall expire and the
Royalty shall be reduced to the Step Down Royalty for the remainder of the Term
for such Licensed Product (unless such Generic Entry is subsequently enjoined,
in which case, the royalty rate shall be returned to the prior applicable
royalty rate).

7.4.3 Reports and Royalty Payments. Within sixty (60) days after the end of each
Contract Quarter commencing in the Contract Quarter immediately following the
Contract Quarter in which there was the First Commercial Sale, Licensee shall
deliver to Forendo a report setting forth for the previous Contract Quarter the
following information on a Licensed Product-by-Licensed Product basis: (a) the
gross sales and Net Sales of each Licensed Product, (b) the number of units sold
by Licensee and all of its Affiliates and sublicensees, (c) the royalty due
hereunder, (d) the applicable exchange rate as determined pursuant to
Section 7.6.2; (e) the calculation of any true-up required with respect Net
Sales reported and payments made in connection in the Contract Quarter(s). The
total royalty due to Forendo for the sale of Licensed Products during such
Contract Quarter shall be remitted at the time such report is made.

7.4.4 Setoff. Notwithstanding anything to the contrary in this Agreement, if
Forendo breaches this Agreement and Licensee obtains a judgment against Forendo
awarding Licensee damages, Licensee may setoff royalties payable under this
Agreement against such damages until such time as Licensee has been paid such
damages in full (net of setoff).

7.5   Licensee Responsible in the Event of Sublicensing. For the avoidance of
doubt, to the extent that Licensee grants any sublicenses to sublicensees in the
Territory in accordance with Section 2.2, Licensee shall remain responsible for
the payment to Forendo of the amounts required by this Article 7.

7.6   Payment Provisions Generally.

7.6.1 Taxes and Withholding. If Licensee is required to make a payment to
Forendo subject to a deduction of tax or withholding tax, the sum payable by
Licensee (in respect of which such deduction or withholding is required to be
made) shall be made to Forendo after deduction of the amount required to be so
deducted or withheld, which deducted or withheld amount shall be remitted in
accordance with Applicable Laws. Any such withholding taxes required under
Applicable Laws to be paid or withheld shall be an expense of, and borne solely
by Forendo. To the extent Licensee is required to deduct and withhold taxes on
any payments to Forendo, Licensee shall pay the amounts of such taxes to the
proper governmental authority in a

 

-25-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

timely manner and promptly transmit to Forendo an official tax certificate or
other evidence of such withholding sufficient to enable Forendo to claim such
payments of taxes. Forendo shall provide to Licensee any tax forms that may be
reasonably necessary in order for Licensee not to withhold tax or to withhold
tax at a reduced rate under an applicable bilateral income tax treaty. Forendo
shall use reasonable efforts to provide any such tax forms to Licensee at least
thirty (30) days prior to the due date for any payments for which Forendo
desires that Licensee apply a reduced withholding rate. Each Party will
reasonably assist the other Party in claiming tax refunds, deductions, or
credits at the other Party’s request and will reasonably cooperate to minimize
the withholding tax, if available, under various treaties applicable to any
payment made under this Agreement.

7.6.2 Payment and Currency Exchange. All amounts payable and calculations
hereunder shall be in United States dollars and shall be paid by bank wire
transfer in immediately available funds to such bank account as may be
designated in writing by Forendo from time to time.

7.6.3 Overdue Payments. If any payment due under this Agreement (other than
payments that are the subject of a good faith dispute between the Parties) is
overdue by more than sixty (60) days, the overdue Party shall pay interest to
the other at a rate per annum equal to the lesser of the prime rate of interest,
as reported by New York edition of The Wall Street Journal on the last Business
Day of the applicable Calendar Quarter, or the highest rate permitted by
Applicable Law, calculated on the number of days such payments are paid after
the date such payments are due.

7.7   Maintenance of Records; Audits.

7.7.1 Record-Keeping. Licensee shall keep, and shall cause its Affiliates and
sublicensees to keep, books and accounts of record in connection with the sale
of Licensed Products and in sufficient detail to permit accurate determination
of all figures necessary for verification of royalties to be paid hereunder.
Licensee shall maintain, and shall cause its Affiliates and sublicensees to
maintain, such records for a period of at least three (3) years after the end of
the Contract Year in which they were generated.

7.7.2 Audits. Upon thirty (30) days’ prior written notice from Forendo, Licensee
or any of its Affiliates or sublicensees receiving the written notice (the
“Audited Party”) shall permit an independent certified public accounting firm of
nationally recognized standing selected by Forendo and reasonably acceptable to
the Audited Party, to examine, at Forendo’s sole expense, the relevant books and
records of the Audited Party and its Affiliates as may be reasonably necessary
to verify the amounts reported in accordance with Section 7.4.3 and the payment
of royalties hereunder. An examination by Forendo under this Section 7.7.2 shall
occur not more than once in any Contract Year and shall be limited to the
pertinent books and records for any Contract Year ended not more than two
(2) years before the date of the request. The accounting firm shall be provided
access to such books and records at the Audited Party’s facility(ies) where such
books and records are normally kept and such examination shall be conducted
during the Audited Party’s normal business hours. The Audited Party may require
the accounting firm to

 

-26-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

sign a standard non-disclosure agreement before providing the accounting firm
access to the Audited Party’s facilities or records. Upon completion of the
audit, the accounting firm shall provide Licensee, Forendo and the Audited Party
a written report disclosing any discrepancies in the reports submitted by the
Audited Party or, as applicable, the royalties paid, and in each case, the
specific details concerning any discrepancies. No other information pertaining
to the Audited Party’s books and records shall be provided to Forendo.

7.7.3 Underpayments/Overpayments. If such accounting firm correctly concludes
(such conclusion subject to the dispute resolution procedures set forth in
Section 12.15) that additional royalties were due to Forendo, Licensee shall, if
applicable, pay to Forendo the additional royalties within sixty (60) days of
the date Licensee receives such accountant’s written report so correctly
concluding (unless disputed in good faith hereunder). If such underpayment
exceeds ten percent (10%) of the royalties that were to be paid, Licensee also
shall reimburse Forendo for all out-of-pocket expenses incurred in conducting
the audit. If such accounting firm correctly concludes that Licensee overpaid
royalties to Forendo, then Forendo shall refund such overpayments to Licensee,
within sixty (60) days of the date Forendo receives such accountant’s report so
correctly concluding.

7.7.4 Confidentiality. All financial information of an Audited Party that is
subject to review under this Section 7.7 shall be deemed to be Confidential
Information of such Audited Party subject to the provisions of Article 9, and
Forendo shall not disclose such Confidential Information to any Third Party or
use such Confidential Information for any purpose other than verifying payments
to be made by Licensee to Forendo hereunder.

ARTICLE 8

INTELLECTUAL PROPERTY PROTECTION AND RELATED MATTERS

8.1   Filing, Prosecution and Maintenance of Patent Rights.

8.1.1 Forendo Patent Rights.

(a) Primary Responsibility.

 

  (1)

Subject to Section 8.1.1(d), Licensee through counsel currently prosecuting and
maintaining the Forendo Patent Rights, or if Forendo consents, counsel
reasonably acceptable to Forendo in the Territory, shall have primary
responsibility for and control over obtaining, prosecuting (including any
interferences, reissue proceedings and re-examinations), and maintaining
throughout the Territory the Forendo Patent Rights in Forendo’s name, all at
Licensee’s sole cost and expense. For purposes of this Section 8, Forendo Patent
Rights shall include, without limitation patents and applications only within
the Territory, and any patentable Forendo Improvements and patentable Forendo
Know-How in the Territory.

 

-27-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

  For purposes of this Section 8, Forendo Patent Rights shall not include
patents and patent applications outside of the Territory.

 

  (2) Notwithstanding the foregoing, Licensee shall keep Forendo fully informed
of patent prosecution and provide Forendo with copies of material correspondence
(including, but not limited to, applications, office actions, responses, etc.)
relating to prosecution and maintenance of any Forendo Patent Rights under this
Section of the Agreement. Forendo may provide comments and suggestions with
respect to any material actions to be taken by Licensee and Licensee shall
reasonably consider all comments, suggestions and prosecution actions
recommended by Forendo. Further, notwithstanding Section 8.1.1(a)(1) but subject
to Section 8.1.1(d), in no event shall Licensee take any action or fail to take
any action (or instruct counsel to take any action or fail to take any action)
with respect to the prosecution or maintenance of any of the Forendo Patent
Rights, whether in connection with the original examination, continuing
examination, post-grant review, re-examination, re-issue or otherwise) which
would have the effect of narrowing the scope of or adversely impacting the
validity of any issued or pending claim within the Forendo Patent Rights except
with the prior written consent of Forendo, such consent not be unreasonably
withheld.

 

  (3) In order to facilitate Forendo’s right to comment, Licensee shall provide
copies of all such official correspondence and any proposed responses by
Licensee at least thirty (30) days prior to any filing or response deadlines, or
within five (5) Business Days of Licensee’s receipt of any official
correspondence if such correspondence only allows for thirty (30) days or less
to respond, and Forendo shall provide any comments promptly and in sufficient
time to allow Licensee to meet applicable filing requirements. In no event shall
Licensee be required to delay any submission, filing or response past any
deadline that is not extendable. Licensee agrees to use its Commercially
Reasonable Efforts to avoid extension fees, unless agreed to in advance by the
Parties, and to take such action as deemed reasonably necessary to preserve
pendency of the Forendo Patent Rights in the Territory, including, but not
limited to, the filing of any new or continuing patent application and/or
payment of any fee necessary to preserve pendency of a pending application.

(b) Common Interest. All information exchanged between the Parties regarding
preparation, filing, prosecution or maintenance of the Forendo Patent Rights

 

-28-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

shall be deemed Confidential Information. In addition, the Parties acknowledge
and agree that, with regard to such preparation, filing, prosecution and
maintenance of the Forendo Patent Rights, the interests of the Parties as
licensor and Licensee are to obtain the strongest patent protection possible,
and as such, are aligned and are legal in nature. The Parties agree and
acknowledge that they have not waived, and nothing in this Agreement constitutes
a waiver of, any legal privilege concerning the Forendo Patent Rights,
including, without limitation, privilege under the common interest doctrine and
similar or related doctrines.

(c) Joint Inventions. With respect to any Joint Invention and any Patents
claiming such Joint Invention (“Joint Collaboration Patents”), Forendo shall
assign (and shall cause its Affiliates, sublicensees and subcontractors to
assign), and hereby does assign, any and all of Forendo’s (and its Affiliates’,
its sublicensees’ and subcontractors’) right, title and interest in and to such
Joint Inventions and Joint Collaboration Patents to Licensee, such that Licensee
shall solely own such Joint Inventions and Joint Collaboration Patents. In order
to ensure that all potential Joint Inventions, Joint Collaboration Patents and
any other patentable inventions for the Territory are identified and pursued by
Licensee or Forendo, Forendo will provide Licensee with information, know-how
and data (including pre-clinical and clinical data) related to the Field or FIS
that come into its possession or control during the Term. Forendo shall provide
such information, know-how and data to Licensee prior to permitting them to be
published or otherwise publicly available, so that Licensee has the opportunity
to identify and pursue any Joint Inventions, Joint Collaboration Inventions, or
other Territory appropriate inventions to avoid jeopardizing potential patent
rights in the Territory for the same.

(d) Election Not to Continue Prosecution; Abandonment. If Licensee elects
(i) not to continue the prosecution (including any interferences and post-grant
proceedings) or maintenance of a Forendo Patent Right in the Territory, or
(ii) not to file and prosecute patent applications for the Forendo Patent Rights
in the Territory following a written request from Forendo to file and prosecute
in the Territory, then (1) Licensee shall so notify Forendo promptly in writing
of its intention in good time to enable Forendo to meet any deadlines by which
an action must be taken to establish or preserve any such rights in such patent
in in the Territory and (2) Forendo shall have the right to file for, or
continue to prosecute, maintain or enforce, or otherwise pursue such Forendo
Patent Rights in the Territory, and Licensee shall cooperate with Forendo in
regards thereto.

(e) Orange Book Listed Patent Rights. Prior to submission of a NDA or sNDA for
any Licensed Product, Licensee shall consult with Forendo as to the Forendo
Patent Rights the Licensee intends to list in the NDA or sNDA for inclusion in
the Orange Book. Licensee agrees to include in the Orange Book all Forendo
Patent Rights with Valid Claims (excluding those described in clause (b) of
Section 1.71) that cover the composition or formulation of the Licensed Product
or the use of the Licensed Product for its approved indication.

 

-29-

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

8.1.2 Cooperation. Each Party hereby agrees: (a) to make its and its Affiliates’
employees, agents and consultants reasonably available to the other Party (or to
the other Party’s authorized attorneys, agents or representatives), to the
extent reasonably necessary to enable such Party to undertake patent prosecution
as contemplated by this Agreement; (b) to cooperate, if necessary and
appropriate, with the other Party in gaining patent term extensions wherever
applicable to Patent Rights that are subject to this Agreement; and (c) to
endeavor in good faith to coordinate its efforts with the other Party to
minimize or avoid interference with the prosecution and maintenance of the other
Party’s patent applications that are subject to this Agreement.

 

8.2 Enforcement of Patent Rights.

8.2.1 Notification. Each Party shall promptly report in writing to the other
Party during the Term any (a) known or suspected infringement of any Forendo
Patent Rights or (b) unauthorized use or misappropriation of any Confidential
Information, including Forendo Intellectual Property, by a Third Party of which
it becomes aware, and shall provide the other Party with all available evidence
supporting such infringement or unauthorized use or misappropriation.

8.2.2 Rights to Enforce. In respect of Licensed Products in the Territory,
Licensee shall have the first right, but not the obligation, to take any
reasonable measures it deems appropriate to stop infringing activities in the
Field in the Territory, including (a) initiating or prosecuting an infringement
or other appropriate suit or action against, and (b) settling or ceasing any
such infringement action or other suit, including, but not limited to, granting
adequate rights and licenses necessary for continuing such activities in the
Territory to any Third Party who at any time has infringed, or is suspected of
infringing, any Forendo Patent Rights, or of using without proper authorization
any Forendo Know-How claiming or relating to Licensed Products. In the event
that Licensee elects not to take action pursuant to this Section 8.2.2, Licensee
shall so notify Forendo in writing of its intention within ninety (90) days of
Licensee’s notice of such infringement activities to enable Forendo to meet any
deadlines by which an action must be taken to establish or preserve any
enforcement rights. Thereafter, the Parties shall consult with one another in an
effort to determine whether a reasonably prudent licensee would institute
litigation to enforce the Forendo Intellectual Property in question in light of
all relevant business and economic factors (including, but not limited to, the
projected cost of such litigation, the likelihood of success on the merits, the
probable amount of any damage award, the prospects for satisfaction of any
judgment against the alleged infringer, the possibility of counterclaims against
the parties hereto or challenges to the scope or validity of the Forendo
Intellectual Property in question, the impact of any possible adverse outcome on
the Parties and the effect any publicity might have on the Parties’ respective
reputations and goodwill). If, after such process, it is unanimously determined
that a suit should be filed and Licensee does not file suit or commence
settlement negotiations forthwith against the infringer, then Forendo shall have
the right, at its own expense, to enforce the Forendo Intellectual Property in
question on behalf of itself and Licensee and Forendo shall have the right, but
not the obligation, to take any such reasonable measures to stop such infringing
activities by such alleged infringer.

 

-30-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

8.2.3 Procedures; Expenses and Recoveries. The Party having the right to
initiate any infringement suit under Section 8.2.2 shall have the sole and
exclusive right to select counsel for any such suit and shall pay all expenses
of the suit, including attorneys’ fees and court costs and reimbursement of the
other Party’s reasonable out-of-pocket expenses in rendering assistance
requested by the initiating Party. If required under Applicable Law in order for
the initiating Party to initiate and/or maintain such suit, or if either Party
is unable to initiate or prosecute such suit solely in its own name or it is
otherwise advisable to obtain an effective legal remedy, in each case, the other
Party shall join as a party to the suit and will execute and cause its
Affiliates to execute all documents necessary for the initiating Party to
initiate litigation to prosecute and maintain such action. Notwithstanding the
foregoing, if Licensee is the initiating Party and so requests, then Forendo
shall join as a party to the suit and will execute and cause its Affiliates to
execute all documents necessary for Licensee to initiate litigation to prosecute
and maintain such action. In addition, at the initiating Party’s request, the
other Party shall provide reasonable assistance to the initiating Party in
connection with an infringement suit at no charge to the initiating Party except
for reimbursement by the initiating Party for reasonable out-of-pocket expenses
incurred in rendering such assistance. The non-initiating Party shall have the
right to participate and be represented in any such suit by its own counsel at
its own expense. If the Parties obtain from a Third Party, in connection with
such suit, any damages, license fees, royalties or other compensation (including
any amount received in settlement of such litigation), such amounts shall be
allocated as follows:

(a) in all cases, first to reimburse Licensee for all expenses of the suit,
including attorneys’ fees and disbursements, court costs and other litigation
expenses, and then to reimburse Forendo for its reasonable attorneys’ fees and
disbursements, court costs and other litigation expenses; and

(b) any of the remaining amount that relates to Licensed Product shall be
treated as if it were Net Sales of Licensee, with Forendo receiving a royalty on
such remaining amount pursuant to the terms of Section 7.4, and the balance
being retained by Licensee.

8.2.4 Other Infringement Resolutions. In the event of a dispute or potential
dispute that has not ripened into a demand, claim or suit of the types described
in this Section 8.2 (e.g., actions seeking declaratory judgments and revocation
proceedings), the same principles governing control of the resolution of the
dispute, consent to settlements of the dispute, and implementation of the
settlement of the dispute (including sharing in and allocating the payment or
receipt of damages, license fees, royalties and other compensation) set forth in
this Section 8.2 shall apply. Each Party shall immediately notify the other
Party of any certification of which it becomes aware filed pursuant to 21 U.S.C.
§ 355(b)(2)(A) or § 355(j)(2)(A)(vii) (or any amendment or successor statute
thereto) claiming that a Forendo Patent Right or a Licensee Patent Right is
invalid or that infringement of such Patent Right will not arise from the
development, manufacture, use or sale of any product by a Third Party. The
provisions of this Section 8.2 shall thereafter apply as if such Third Party
were an infringer or suspected infringer; provided that in the event that
Licensee elects not to take action, Licensee shall so notify

 

-31-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Forendo in writing of its intention within ten (10) days of Licensee’s notice of
such infringement activities to enable Forendo to meet any deadlines by which an
action must be taken to establish or preserve any enforcement rights.

 

8.3 Claimed Infringement of Third Party Rights.

8.3.1 Notice. In the event that a Third Party at any time provides written
notice of a claim to, or brings an action, suit or proceeding against, any
Party, or any of such Party’s respective Affiliates or sublicensees, claiming
infringement of its Patent Rights (including with respect to a Blocking Patent)
or unauthorized use or misappropriation of its Know-How, based upon an assertion
or claim arising out of the Development, Manufacture or Commercialization of a
Licensed Product in the Territory (“Infringement Claim”), such Party shall
promptly notify the other Party of the Infringement Claim or the commencement of
such action, suit or proceeding, enclosing a copy of the Infringement Claim and
all papers served. Each Party agrees to make available to the other Party its
advice and counsel regarding the technical merits of any such claim at no cost
to the other Party and to offer reasonable assistance to the other Party at no
cost to the other Party.

8.3.2 Obligation to Defend.

(a) Licensee shall have the obligation to defend all Infringement Claims brought
in the Territory against either Party or any of its Affiliates or sublicensees
arising out of the Development, Manufacture or Commercialization of a Licensed
Product in the Territory; provided that the foregoing shall not be construed to
require Licensee to defend (i) Forendo against a breach of Forendo’s
representations and warranties set forth herein, or (ii) Forendo, its Affiliates
or sublicensees with respect to Manufacturing activities by such parties in the
Territory.

(b) Forendo shall have the obligation to defend all Infringement Claims brought
against either Party or any of its Affiliates or sublicensees arising out of
Forendo’s and/or its Affiliates and/or licensee’s Development, Manufacture or
Commercialization of a Licensed Product and/or use or practice of any Forendo
Intellectual Property and/or Licensee Intellectual Property outside the
Territory; provided that the foregoing shall not be construed to require Forendo
to defend (i) Licensee against a breach of Licensee’s representations and
warranties set forth herein, or (ii) Licensee, its Affiliates or sublicensees
with respect to Development or Manufacturing activities by such parties outside
the Territory.

8.3.3 Procedure.

(a) To the extent that the Infringement Claim, whether in the form of an
assertion by a Third Party or a filed litigation (or other formal dispute
resolution procedure), directly relates to a Blocking Patent (a “Blocking Patent
Claim”), Licensee shall have the first right to control any negotiations and
discussions with the Third Party to resolve the Blocking Patent Claim in the
Territory by acquiring a license under the

 

-32-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Blocking Patent. If Forendo acquires any rights, including a license to any
Blocking Patent in the Territory, such rights shall be considered Forendo
Intellectual Property subject to the License Grant to Licensee provided herein.
If Licensee is unable to resolve the Blocking Patent Claim by acquiring a
license under the Blocking Patent on terms that are commercially reasonable to
Forendo, in Forendo’s discretion and at no expense to Licensee, then Forendo may
negotiate a license with the Third Party under the Blocking Patent in the
Territory in the Field. Any expense incurred by Licensee in connection with
obtaining rights under or to a Blocking Patent shall be offset against any
royalties or other payments payable thereunder as Infringement Defense Costs
under Section 8.3.3(c).

(b) Licensee shall have the sole and exclusive right to select counsel to defend
any Infringement Claim brought via litigation or other formal dispute resolution
procedure; provided that it shall consult with Forendo with respect to selection
of counsel for such defense. Licensee shall keep Forendo informed, and shall
from time to time consult with Forendo regarding the status of any such claims
and shall provide Forendo with copies of all material documents filed in, and
all material written communications relating to, any suit brought in connection
with such claims. Forendo shall also have the right to participate and be
represented in any such claim or related suit, at its own expense. Licensee
shall not settle any Infringement Claims that would adversely impact any of the
Forendo Patent Rights (such as invalidation of or narrowing the scope of any
claim of any of the Forendo Patent Rights) or purport to impose any obligations
on Forendo, without obtaining the prior written consent of Forendo or its
Affiliate, as applicable, which consent shall not be unreasonably withheld.

(c) Except to the extent Forendo owes an indemnification obligation to Licensee
under this Agreement, all litigation costs and expenses incurred by Licensee in
connection with such Infringement Claim, and all damages and settlement
payments, including any ongoing royalties, payable by Licensee to the Third
Party in respect of such Infringement Claims (“Infringement Defense Costs”)
shall be borne by [***]:

(1)        [***]; or

(2)        [***].

(d) For any given Contract Quarter, the royalties and milestones payable to
Forendo under Section 7.4 shall not be reduced by the application of
Section 8.3.3(c) by more than [***] percent ([***]%) of the royalties otherwise
payable to Forendo under Section 7.4 (with the un-deducted balance of
Infringement Defense Costs applied against royalties and milestones payable to
Forendo under Section 7.4 in successive Contract Quarters until fully recovered
by Licensee).

8.3.4 Limitations. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN SECTION 11.5, THE
FOREGOING STATES THE ENTIRE RESPONSIBILITY OF FORENDO AND LICENSEE, AND THE SOLE
AND EXCLUSIVE REMEDY OF FORENDO OR LICENSEE, AS THE CASE MAY BE, IN THE CASE OF
ANY CLAIMED

 

-33-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

INFRINGEMENT OF ANY THIRD PARTY PATENT RIGHTS OR UNAUTHORIZED USE OR
MISAPPROPRIATION OF ANY THIRD PARTY’S KNOW-HOW.

8.4   Product Trademarks. Licensee and/or its Affiliates or sublicensees, as
applicable, shall select and own the Product Trademarks for each Licensed
Product and shall be solely responsible for filing and maintaining the Product
Trademarks in the Territory (including payment of costs associated therewith).
Licensee shall assume full responsibility, at its sole cost and expense, for any
infringement of a Product Trademark for a Licensed Product by a Third Party, and
shall defend and indemnify Forendo for and against any claims of infringement in
the Territory of the rights of a Third Party by the use of a Product Trademark
in connection with a Licensed Product.

8.5   Patent Term Extensions in the Territory. The Parties shall use reasonable
efforts to obtain all available extensions of Patent Rights (including those
available under the Hatch-Waxman Act). Each Party shall execute such
authorizations and other documents and take such other actions as may be
reasonably requested by the other Party to obtain such extensions. The Parties
shall cooperate with each other in gaining such extensions wherever applicable
to Patent Rights. The Party first eligible to seek extension of any such Patent
Rights shall have the right to do so; provided that the first Party has an
option to extend the patent term for only one of several patents, the first
Party shall consult with the other Party before making the election. If more
than one patent is eligible for extension, the Parties shall select, in good
faith, a strategy that shall maximize patent protection and commercial value for
each Licensed Product.

ARTICLE 9

CONFIDENTIALITY

9.1   Confidential Information. All Confidential Information disclosed by a
Party (together with its Affiliates, the “Disclosing Party”) to the other Party
(together with its Affiliates, the “Receiving Party”) before or during the Term
shall be used by the Receiving Party solely in connection with the activities
contemplated by this Agreement, shall be maintained in confidence by the
Receiving Party and shall not otherwise be disclosed by the Receiving Party to
any other Person, firm, or agency, governmental or private (other than a Party’s
Affiliates), without the prior written consent of the Disclosing Party, except
to the extent that the Confidential Information (as determined by competent
documentation):

9.1.1 was known or used by the Receiving Party prior to its date of disclosure
to the Receiving Party; or

9.1.2 either before or after the date of the disclosure to the Receiving Party,
is lawfully disclosed to the Receiving Party by sources other than the
Disclosing Party rightfully in possession of the Confidential Information; or

9.1.3 either before or after the date of the disclosure to the Receiving Party,
becomes published or generally known to the public (including information known
to the public through the sale of products in the ordinary course of business)
through no fault or omission on the part of the Receiving Party or its
sublicensees; or

 

-34-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

9.1.4 is independently developed by or for the Receiving Party without reference
to or reliance upon the Confidential Information.

9.1.5 In addition, the provisions of this Section 9.1 shall not preclude the
Receiving Party from disclosing Confidential Information to the extent such
Confidential Information is required to be disclosed by the Receiving Party to
comply with Applicable Laws, to defend or prosecute litigation or to comply with
governmental regulations, provided that the Receiving Party provides prior
written notice of such disclosure to the Disclosing Party and takes reasonable
and lawful actions to avoid and/or minimize the degree of such disclosure.
Forendo and Licensee each agree that they shall provide Confidential Information
received from the other Party only to their respective employees, consultants
and advisors, and to the employees, consultants and advisors of such Party’s
Affiliates, who have a reasonable need to know and are bound by confidentiality
obligations at least as strict as this Article 9. In addition, each Party may
not disclose the terms of this Agreement (to the extent such terms are
confidential) to any Third Party except as required by law and except to actual
or prospective investors, acquirers, licensees or strategic partners or to a
Party’s accountants, attorneys and other professional advisors; provided that
such disclosures shall be subject to continued confidentiality obligations at
least as strict as this Article 9.

9.2     Public Announcements and Use of Names. No public disclosure of the
existence of, or the terms of, this Agreement may be made by either Party, and
no Party shall use the name, trademark, trade name or logo of the other Party in
any publicity, news release or public disclosure relating to this Agreement or
its subject matter without the prior express written permission of the other
Party, except as may be required by law or expressly permitted by the terms
hereof. A press release, agreed upon by the Parties, is attached to this
Agreement as Schedule 9.2. If a public disclosure is required by any Applicable
Law, including in a filing with a governmental authority or stock exchange, the
disclosing Party shall provide copies of the disclosure reasonably in advance of
such filing or other disclosure, but not later than three (3) Business Days
prior to the filing, for the non-disclosing Party’s prior review and comment and
to allow the other Party a reasonable time to object to any such disclosure or
to request confidential treatment thereof.

ARTICLE 10

TERM AND TERMINATION

10.1   Term. This Agreement shall commence on the Effective Date and on a
Licensed Product-by-Licensed Product basis, shall be in full force and effect
until the expiration of the last-to-expire Royalty Term of such Licensed Product
in the Territory (the “Term”). After expiration of the Royalty Term for a
Licensed Product , no further royalties shall be payable in respect of sales of
such Licensed Product , and the license granted to Licensee under Section 2.1.1
hereof shall be a fully paid-up, perpetual, irrevocable, royalty-free license
with respect to such Licensed Product in the Territory.

10.2   Termination for Cause.

 

-35-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

10.2.1 Cause for Termination.

(a) This Agreement may be terminated in its entirety or on a Licensed Product
-by-Licensed Product basis at any time during the Term upon sixty (60) days’
prior written notice by a Party if the other Party (the “Breaching Party”) is in
breach of its material obligations under this Agreement as a whole or on a
Licensed Product-by-Licensed Product basis and has not cured such breach for
sixty (60) days, measured from the date written notice of such material breach
is given to the Breaching Party (“Date of Notice”); provided, however, that if
such alleged material breach is not reasonably susceptible of cure within such
sixty (60) day period and the Breaching Party uses reasonable and diligent good
faith efforts to cure such alleged material breach, such sixty (60) day period
shall be extended as long as is reasonably necessary (but no more than six
(6) months from the Date of Notice) and no such termination shall occur for so
long as such efforts continue or if such breach is cured (but in each case for
no longer than six (6) months from the Date of Notice).

(b) This Agreement may be terminated at any time during the Term by either Party
upon the filing or institution of bankruptcy, reorganization, liquidation or
receivership proceedings, or upon an assignment of a substantial portion of the
assets for the benefit of creditors by the other Party; provided, however, that
in the event of any involuntary bankruptcy or receivership proceeding, such
right to terminate shall only become effective if the Party consents to the
involuntary bankruptcy or receivership, or such proceeding is not dismissed
within ninety (90) days after the filing thereof.

(c) In the event that Forendo believes that Licensee has failed to use its
Commercially Reasonable Efforts to Develop, Manufacture, and/or Commercialize
any Licensed Product at any time in the Territory, prior to providing a notice
of breach under Section 10.2.1(a), Forendo shall raise such issue by written
notice to Licensee, which shall not constitute a notice of breach by Licensee.
If within sixty (60) days following Licensee’s receipt of such notice from
Forendo, Forendo believes that Licensee has not remedied the issues identified
by Forendo in such notice, then (i) Licensee shall provide Forendo with a
written response specifying, in reasonable detail, how it is using or has begun
to use such Commercially Reasonable Efforts, and (ii) the Parties shall discuss
such response. If Forendo continues to believe that Licensee has not used its
Commercially Reasonable Efforts, it may then pursue the remedies provided to it
under this Agreement, including Section 10.2.1.

10.2.2 Effect of Termination by Forendo for Cause. [***].

10.2.3 Effect of Termination by Licensee for Cause. Without limiting any other
legal or equitable remedies that Licensee may have, if Forendo is the Breaching
Party with respect to the applicable Licensed Product(s) and Licensee terminates
this Agreement in accordance with Section 10.2.1(a), then in addition to any
other remedies available to it at law and equity (i) Licensee may, upon its
election to do so, terminate any agreements to which Licensee is a party
providing for Development, Commercialization or Manufacturing services for the
applicable

 

-36-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Licensed Product(s) such as contract research organization contracts and
contract manufacturing organization contracts, and Forendo shall indemnify and
hold harmless Licensee from any liabilities or obligations arising under such
agreements as a result of such terminations, and (ii) the licenses granted by
Licensee to Forendo pursuant to Section 2.1.2 shall immediately.

 

10.3 Termination for Convenience.

10.3.1 Licensee’s Termination for Convenience.

(a) Licensee shall not have the right to terminate this Agreement, in its
entirety or on a Licensed Product-by-Licensed Product, for convenience prior to
completion of a Phase II Clinical Trial for at least one Licensed Product.

(b) Licensee shall have the right to terminate this Agreement, after completion
of a Phase II Clinical Trial for at least one Licensed Product, for any reason,
in its entirety or on a Licensed Product-by-Licensed Product , upon ninety
(90) days’ advance written notice to Forendo (such termination, an “Early
Termination”).

(c) Licensee shall have the right to terminate this Agreement for any reason, in
its entirety or on a Licensed Product-by-Licensed Product , after the grant of
the first Regulatory Approval of a Licensed Product but only upon one hundred
eighty (180) days’ advance written notice to Forendo (such termination, a
“Post-Approval Termination”).

(d) If, at any time, (x) Licensee publicly announces that it is abandoning the
Development of the Licensed Product for all indications, or (y) Licensee ceases
to use Commercially Reasonable Efforts to Develop the Licensed Product for male
secondary hypogonadism for more than twelve (12) consecutive months, and such
cessation of Commercially Reasonable Efforts is not due to Force Majeure or the
action or inaction of a Regulatory Authority, then Forendo shall have the
option, after it consults with Licensee for fifteen (15) days to confirm such
abandonment or cessation of Commercially Reasonable Efforts, as applicable, to
give Licensee a written notice that Forendo considers this Agreement to have
been terminated by Licensee under this Section 10.3.1 for all purposes
hereunder. Upon the giving of such notice by Forendo, this Agreement shall be
deemed to have been terminated by Licensee under this Section 10.3.1.

10.3.2 Effect of Termination for Convenience. If the Agreement is terminated or
deemed to be terminated pursuant to Section 10.3.1, the effects of termination
set forth in Section 10.2.2 shall apply.

 

10.4 Termination for Clinical Failure.

10.4.1 Termination. Notwithstanding Section 10.3, Licensee may terminate this
Agreement in its entirety or on a Licensed Product-by-Licensed Product by
providing written

 

-37-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

notice to Forendo if, prior to Regulatory Approval, Licensee determines in good
faith using reasonable clinical judgment that there are material concerns
regarding the safety of any Licensed Product(a “Safety Failure”) or (ii) the
failure to substantially achieve any of the primary efficacy endpoints of any
clinical trial involving the Licensed Product (an “Efficacy Failure”), provided
that Licensee acts in good faith in making such determination and reasonably
consults with Forendo prior to terminating this Agreement due to an Efficacy
Failure.

10.4.2 Effect of Termination for Clinical Failure. In the event Licensee
terminates this Agreement pursuant to this Section 10.4, the effects of
termination set forth in Section 10.2.2 (b), (c), (d), (e) and (f) shall apply.
A notice of termination by Licensee under this Section 10.3 cannot be rescinded
by Licensee except with the consent of Forendo in its sole discretion.

10.5  Rights in Bankruptcy. All rights and licenses granted under or pursuant to
this Agreement, including without limitation Article 2, are, and shall otherwise
be deemed to be, for purposes of Section 365(n) of the Bankruptcy Code or
analogous provisions of Applicable Law outside the United States, licenses of
right to “intellectual property” as defined under Section 101 of the Bankruptcy
Code or analogous provisions of Applicable Law outside the United States
(hereinafter “IP”). Upon a Party which is a licensor or rights granted under
this Agreement entering into any voluntary or involuntary insolvency proceeding
during the Term of this Agreement, and notwithstanding any attempted termination
of this Agreement by any trustee, administrator or executor of such Party or an
applicable bankruptcy court, the Parties agree that: the other Party, as
licensee of such rights under this Agreement, shall (i) retain and may fully
exercise all of its rights and elections under the Bankruptcy Code or any other
provisions of Applicable Law outside the United States that provide similar
protection for IP and (ii) retain in perpetuity all rights and licenses herein
grant provided such Party continues to pay any royalties otherwise due hereunder
(subject to any right of set-off hereunder) and the Party which has entered such
insolvency proceeding shall have, to the extent required by applicable
bankruptcy laws in order to maintain the other Party’s license rights hereunder,
no further obligations under this Agreement other than to not interfere with
such other Party’s license rights hereunder. Each Party hereby grants to the
other Party and its Affiliates a right to obtain possession of and to benefit
from a complete duplicate of (or complete access to, as appropriate) any such IP
and all embodiments of intellectual property, which, if not already in the other
Party’s possession, shall be promptly delivered to it upon the other Party’s
written request therefor. The term “embodiments of intellectual property”
includes all tangible, electronic or other embodiments of rights and licenses
hereunder, including all Licensed Products, all Regulatory Approval Applications
and Regulatory Approvals and rights of reference therein, and all Information
related to Licensed Products, Forendo Patent Rights and Forendo Know-How, or
Licensee Patent Rights and Licensee Know-How, as applicable. Neither Party shall
interfere with the exercise by the other Party or its Affiliates of rights and
licenses to IP and embodiments of intellectual property licensed hereunder in
accordance with this Agreement, and each Party agrees to reasonably assist the
other Party and its Affiliates to obtain the IP and embodiments of intellectual
property in the possession or control of Third Parties as reasonably necessary
or desirable for the other Party or its Affiliates to exercise such rights and
licenses in accordance with this Agreement. The parties agree that the terms of
this Agreement are fair and reasonable,

 

-38-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

are not overly burdensome and have been negotiated in an arms-length transaction
between unrelated parties with each party represented by legal counsel. If any
provision herein is deemed onerous or otherwise unenforceable by any applicable
bankruptcy court, the parties shall use good faith efforts to amend the
Agreement (e.g., removing such onerous provision) so as to avoid any
consequences thereof under applicable bankruptcy laws

10.6  Return of Confidential Information. Except to the extent otherwise
required by Applicable Law, upon termination of this Agreement, each Party shall
promptly return to the other Party, delete or destroy all relevant records and
materials in such Party’s possession or control containing Confidential
Information of the other Party; provided that such Party may keep one copy of
such materials for archival purposes only or to otherwise enjoy its continuing
rights under this Agreement.

10.7  Effect of Expiration or Termination; Survival. Expiration or termination
of this Agreement shall not relieve the Parties of any obligation accruing prior
to such expiration or termination. The provisions of Article 9
(Confidentiality), Article 11 (Representations and Warranties; Indemnification)
and Article 12 (Miscellaneous Provisions) and Sections 2.2.3 (Effect of
Termination on Sublicenses), Section 10.2.2 (Effect of Termination by Forendo
for Cause), Section 10.2.3 (Effect of Termination by Licensee for Cause),
Section 10.3.2 (Effect of Termination for Convenience) and Section 10.4.2
(Effect of Termination for Clinical Failure) shall survive any expiration or
termination of this Agreement. Except as set forth in this Article 10, upon
termination or expiration of this Agreement all other rights and obligations
cease. Any expiration or early termination of this Agreement shall be without
prejudice to the rights of either Party against the other accrued or accruing
under this Agreement before termination.

ARTICLE 11

REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

11.1  Mutual Representations and Warranties. Each Party represents, warrants and
covenants to the other Party that as of the Effective Date of this Agreement:

11.1.1 Corporate Existence and Authority. It is a corporation (in the case of
Licensee) and a company (in the case of Forendo) duly organized, validly
existing and in good standing (or its foreign equivalent) under the laws of its
jurisdiction of organization, and has full power and authority to enter into
this Agreement and to carry out the provisions hereof.

11.1.2 Authorized Execution; Binding Obligation.

(a) The execution, delivery, and performance of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
and approved by all necessary corporate action on its part; and

(b) This Agreement has been duly executed and delivered by it and constitutes a
legal, valid, and binding obligation enforceable against it in accordance with
this Agreement’s terms, except as the same may be limited by applicable
bankruptcy,

 

-39-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

insolvency, reorganization, moratorium or other laws relating to or affecting
creditors’ rights generally and by general equity principles, including judicial
principles affecting the availability of injunction and specific performance.

11.1.3 No Conflicts. The execution, delivery and performance of this Agreement
by it does not conflict with any agreement, instrument or understanding, oral or
written, to which it is a party and by which it or its assets may be bound.

11.1.4 All Consents and Approvals Obtained. Except as otherwise described in
this Agreement, (a) all necessary consents, approvals and authorizations of, and
(b) all notices to, and filings by such Party with, all governmental authorities
and other Persons required to be obtained or provided by such Party in
connection with the execution, delivery and performance of this Agreement have
been obtained and provided, except for those government approvals, if any, not
required at the time of execution of this Agreement.

11.1.5 Compliance with Law. It shall at all times comply with Applicable Laws in
all material respects with respect to the Licensed Products. Neither it nor any
of its Affiliates nor any director, officer, agent, employee, consultant of, or
other person associated with, or acting on behalf of, it or its Affiliates has
(a) made, authorized, offered or promised to make any payment or transfer of
anything of value, directly, indirectly or through a third party, to any foreign
government official, employee or other representative (including employees of a
government owned or controlled entity or public international organization and
including any political party or candidate for public office), in violation of
any Anti-Bribery Laws, or any law of similar effect in any jurisdiction to which
such Person is subject or (b) otherwise taken any action in violation of any
Anti-Bribery Laws, or any law of similar effect in any jurisdiction to which
such Person is subject. For the purposes of this Section 11.1.5, the acts
specified include (x) the making or payment of any illegal contributions,
commissions, fees, gifts, entertainment, travel or other unlawful expenses
relating to political activity, (y) the direct or indirect payment, gift, offer,
promise or authorization to make a payment, gift, offer or promise of, anything
of material value to any foreign government representative and (z) the making of
any bribe, illegal payoff, influence payment, kickback or other unlawful
payment. “Anti-Bribery Laws” means the United States Foreign Corrupt Practices
Act of 1977 or any other anti-bribery laws, statutes, rules or regulations of
any country that may be applicable to a Party, including the United Kingdom
Bribery Act 2010 and any anti-bribery and related prohibitions implemented under
the Organization for Economic Cooperation and Development Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions.

11.1.6 Representations Regarding Debarment and Compliance. Each Party
represents, warrants and covenants that neither it nor any of its Affiliates nor
any of their respective directors, officers, employees, or consultants, and, to
its knowledge based upon reasonable inquiry, any Third Party (and its directors,
officers, employees and consultants), in each case who were responsible for the
development or whose responsibilities involve the Development or
Commercialization of the Product as authorized by this Agreement:

(a) are debarred under Section 306(a) or 306(b) of the FD&C Act;

 

-40-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

(b) have been charged with, or convicted of, any felony or misdemeanor under
Applicable Laws related to any of the following: (A) the development or approval
of any drug product or the regulation of any drug product under the FD&C Act;
(B) a conspiracy to commit, aid or abet the development or approval of any drug
product or regulation of any drug product; (C) health care program-related
crimes (involving Medicare or any state health care program); (D) patient abuse,
controlled substances, bribery, payment of illegal gratuities, fraud, perjury,
false statement, racketeering, blackmail, extortion, falsification or
destruction of records; (E) interference with, obstruction of an investigation
into, or prosecution of, any criminal offense; or (F) a conspiracy to commit,
aid or abet any of these listed felonies or misdemeanors; and

(c) is excluded, suspended or debarred from participation, or otherwise
ineligible to participate, in any United States federal or state health care
programs (including convicted of a criminal offense that falls within the scope
of 42 U.S.C. §1320a-7 but not yet excluded, debarred, suspended, or otherwise
declared ineligible), or excluded, suspended or debarred from participation, or
otherwise ineligible to participate, in any United States federal procurement or
non-procurement programs.

11.2  Forendo Representations and Warranties. Forendo represents and warrants to
Licensee that as of the Effective Date of this Agreement:

11.2.1 Forendo Intellectual Property. Forendo Controls the Forendo Intellectual
Property existing as of the Effective Date and is entitled to grant the licenses
specified herein. The Forendo Patent Rights existing as of the Effective Date
constitute all of the Patent Rights Controlled by Forendo as of the Effective
Date that are necessary or useful to practice the Forendo Intellectual Property
and/or commercialize FIS. Forendo has not previously assigned, transferred,
conveyed or otherwise encumbered its right, title and interest in the Forendo
Intellectual Property in a manner that conflicts with any rights granted to
Licensee hereunder and Forendo is under no obligation to make any such
transfers, conveyances or encumbrances.

11.2.2 Infringement. To the knowledge of Forendo, there is no actual or
threatened infringement of the Forendo Patent Rights in the Field in the
Territory by any Third Party or any other infringement or threatened
infringement that would adversely affect Licensee’s rights under this Agreement.

11.2.3 Forendo Patent Rights. The Forendo Patent Rights existing as of the
Effective Date are subsisting and are not invalid or unenforceable, in whole or
in part. There are no written claims asserted or, to Forendo’s knowledge,
threatened against Forendo or judgments or settlements against or amounts with
respect thereto owed by Forendo or any of its Affiliates relating to the Forendo
Patent Rights or FIS. No patent or patent application within the Forendo Patent
Rights is the subject of any pending or, to the knowledge of Forendo, threatened
interference, opposition, cancellation, protest, or other challenge or
adversarial proceeding. The Forendo Patent rights are free of any and all liens
and encumbrances. No claim or litigation has been brought or, to Forendo’s
knowledge, threatened by any Third Party alleging that (a) the Forendo Patent
Rights are invalid or unenforceable or (b) the Forendo Patent Rights or the

 

-41-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

licensing or exploiting of the Forendo Patent Rights violates, infringes or
otherwise conflicts or interferes with any intellectual property or proprietary
right of any Third Party.

11.2.4 Claims; Judgments. To the knowledge of Forendo, there are no claims,
judgments or settlements against or owed by Forendo or pending or threatened
claims or litigation relating to the Forendo Intellectual Property.

11.2.5 Conduct of Trials; Product Liability. All of the clinical trials of any
Licensed Product conducted prior to, or being conducted as of, the date of this
Agreement were conducted, or are being conducted, in accordance with Applicable
Laws. Forendo represents and warrants that there is no actual, pending, alleged
or, to the knowledge of Forendo, threatened product liability action with
respect to any Licensed Product anywhere in the world and Forendo is not aware
of any facts or circumstances that would cause Forendo to believe that there is
a basis for such a product liability claim.

11.2.6 Upstream License Agreements.

(a) Attached to this Agreement as Schedule 11.2.6 are all of the agreements
pursuant to which Forendo has acquired the Forendo Intellectual Property and
pursuant to which Forendo has any ongoing or future obligations (the “Upstream
License Agreements”). The Upstream License Agreements are valid, binding and in
full force and effect and are enforceable by Forendo in accordance with their
terms. Forendo has performed all obligations required to be performed by it to
date under the Upstream License Agreements and is not in breach of or in default
under the Upstream License Agreements, and no event has occurred which with the
passage of time or giving of notice or both would constitute such a breach or
default, and to Forendo’s knowledge, there is no existing breach or default by
any counterparty to a Upstream License Agreement and to Forendo’s knowledge, no
event has occurred which with the passage of time or giving notice of or both
would constitute such a breach or default by such a counterparty. Forendo has
not received any notice of breach under any Upstream License Agreement, whether
or not cured or disputed.

(b) Forendo will not at any time during the Term take any action that it knows
or should know, will result in a breach of any Upstream License Agreement and
will throughout the Term comply with the terms and provisions of Upstream
License Agreements in all material respects. Forendo will not at any time during
the Term terminate any Upstream License Agreement without the prior written
consent of Licensee. Forendo will not agree to any amendment, waiver of rights,
or modification of any Upstream License Agreement that has, or would reasonably
be expected to have, a material negative effect on the rights granted to
Licensee under this Agreement or the obligations imposed on Licensee under this
Agreement without the prior written consent of Licensee.

11.2.7 Disclosure. Forendo has disclosed to Licensee all material information
and data (including without limitation all communications with or from the FDA
or any other Regulatory

 

-42-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Authority) relating to the results of all preclinical studies and clinical
trials of any Licensed Product. Forendo has provided to Licensee all reports and
data collections containing information about adverse safety issues (including
adverse drug experiences) related to any Licensed Product of which Forendo has
knowledge. Forendo represents that it has not failed to furnish Licensee with
any information requested by Licensee, or intentionally concealed from Licensee
any information in Forendo’s possession which would be reasonably likely to be
material to Licensee’s decision to enter into this Agreement and undertake the
commitments and obligations set forth herein.

11.3  Warranty Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
AGREEMENT, NEITHER PARTY MAKES ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY
KIND, EITHER EXPRESS OR IMPLIED, TO THE OTHER PARTY WITH RESPECT TO ANY
TECHNOLOGY OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND HEREBY DISCLAIMS ALL
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT WITH RESPECT TO ANY AND ALL OF THE FOREGOING. EACH PARTY HEREBY
DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT THE DEVELOPMENT, MANUFACTURE OR
COMMERCIALIZATION OF ANY LICENSED PRODUCT UNDER THIS AGREEMENT WILL BE
SUCCESSFUL.

11.4  No Consequential Damages. EXCEPT IN THE EVENT OF THE GROSS NEGLIGENCE OR
THE WILLFUL MISCONDUCT OF A PARTY, NEITHER PARTY HERETO WILL BE LIABLE FOR
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS AGREEMENT OR
THE EXERCISE OF ITS RIGHTS HEREUNDER, INCLUDING WITHOUT LIMITATION LOST PROFITS
ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY
NOTICE OF SUCH DAMAGES. NOTHING IN THIS SECTION 11.4 IS INTENDED TO LIMIT OR
RESTRICT THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF EITHER PARTY OR TO LIMIT A
PARTY’S LIABILITY FOR BREACHES OF ITS OBLIGATION REGARDING CONFIDENTIALITY
UNDERARTICLE 9.

11.5  Indemnification and Insurance.

11.5.1 Indemnification by Licensee. Licensee shall indemnify, hold harmless, and
defend Forendo, its Affiliates, and their respective equity holders, partners
(general and/or limited), managers, directors, officers, employees and agents
(“Forendo Indemnitees”) from and against any and all Third Party claims, suits,
losses, liabilities, damages, costs, fees and expenses (including reasonable
attorneys’ fees) (collectively, “Losses”) arising out of or resulting from,
directly or indirectly, (a) any material breach of, or inaccuracy in, any
representation or warranty made by Licensee in this Agreement, or any breach or
violation of any covenant or agreement of Licensee or any of its Affiliates or
sublicensees in or pursuant to this Agreement, (b) the negligence or willful
misconduct by or of Licensee or its Affiliates, and their respective directors,
officers, employees and agents, and (c) the Development, Manufacturing and/or
Commercialization of the Licensed Product by Licensee or its Affiliates or
sublicensees (including product liability) during the Term. Furthermore,
Licensee shall have no

 

-43-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

obligation to indemnify the Forendo Indemnitees to the extent that the Losses
arise out of or result from, directly or indirectly, any material breach of, or
inaccuracy in, any representation or warranty made by Forendo in this Agreement,
or any breach or violation of any covenant or agreement of Forendo in or
pursuant to this Agreement, or the negligence or willful misconduct by or of any
of the Forendo Indemnitees, or the Development, Manufacturing and/or
Commercialization of any Licensed Product by Forendo at any time.

11.5.2 Indemnification by Forendo. Forendo shall indemnify, hold harmless, and
defend Licensee, its Affiliates and their respective equity holders, partners
(general and/or limited), directors, managers, officers, employees and agents
(“Licensee Indemnitees”) from and against any and all Losses arising out of or
resulting from, directly or indirectly, (a) any material breach of, or
inaccuracy in, any representation or warranty made by Forendo in this Agreement,
or any breach or violation of any covenant or agreement of Forendo in or
pursuant to this Agreement, (b) the negligence or willful misconduct by or of
Forendo, its Affiliates, and their respective directors, officers, employees and
agents, (c) the Development, Manufacture, and/or Commercialization of any
Licensed Product by or on behalf of Forendo or its Affiliates or licensees
(other than Licensee and its Affiliates) and (d) the use, reliance, practice or
exploitation of any Licensee Intellectual Property by Forendo, its Affiliates
and/or Licensees outside the Territory. Furthermore, Forendo shall have no
obligation to indemnify the Licensee Indemnitees to the extent that the Losses
arise out of or result from, directly or indirectly, any material breach of, or
inaccuracy in, any representation or warranty made by Licensee in this
Agreement, or any breach or violation of any covenant or agreement of Licensee
in or pursuant to this Agreement, or the negligence or willful misconduct by or
of any of the Licensee Indemnitees.

11.5.3 Indemnification Procedure. In the event of any such claim against any
Licensee Indemnitee or Forendo Indemnitee (individually, an “Indemnitee”), the
indemnified Party shall promptly notify the other Party in writing of the claim
and the indemnifying Party shall manage and control, at its sole expense, the
defense of the claim and its settlement; provided that the failure to so notify
promptly shall not relieve the indemnifying Party of its obligations under this
Section 11.5 except to the extent of the actual prejudice suffered by such Party
as a result of such failure; and further provided that the indemnifying Party
shall not have the right to assume the defense of such claim if such claim
relates to an Infringement Claim. The Indemnitee shall cooperate with the
indemnifying Party and may, at its option and expense, be represented in any
such action or proceeding. The indemnifying Party shall not be liable for any
settlements, litigation costs or expenses incurred by any Indemnitee without the
indemnifying Party’s written authorization. Notwithstanding the foregoing, if
the indemnifying Party believes that any of the exceptions to its obligation of
indemnification of the Indemnitees set forth in Section 11.5.1 or Section 11.5.2
may apply, the indemnifying Party shall promptly notify the Indemnitees, which
shall then have the right to be represented in any such action or proceeding by
separate counsel at their expense; provided that the indemnifying Party shall be
responsible for payment of such expenses if the Indemnitees are ultimately
determined to be entitled to indemnification from the indemnifying Party. The
indemnifying Party shall not effect any settlement of any such claims without
the consent of the Indemnitee, which consent shall not be unreasonably withheld
or delayed.

 

-44-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

11.5.4 Insurance. Licensee shall use its Commercially Reasonable Efforts to
maintain insurance, including product liability insurance, with respect to its
activities hereunder, which may include self-insurance. Such insurance shall be
in such amounts and subject to such deductibles as Licensee may reasonably
determine based upon standards prevailing in the industry at the time.

ARTICLE 12

MISCELLANEOUS PROVISIONS

12.1  Governing Law. This Agreement shall be construed and the respective rights
of the Parties determined according to the substantive laws of the State of New
York notwithstanding the provisions governing conflict of laws under such New
York law to the contrary.

12.2  Jurisdiction; Venue; Service of Process.

12.2.1 Jurisdiction. Each Party by its execution hereof, (a) hereby irrevocably
submits to the exclusive jurisdiction of the state courts of the State of New
York or the United States District Court with jurisdiction over New York for the
purpose of any claim, controversy, action, cause of action, suit or litigation
(“Action”) between the Parties arising in whole or in part under or in
connection with this Agreement, (b) hereby waives to the extent not prohibited
by Applicable Law, and agrees not to assert, by way of motion, as a defense or
otherwise, in any such Action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that any such Action brought in one of the
above-named courts should be dismissed on grounds of forum non conveniens,
should be transferred or removed to any court other than one of the above-named
courts, or should be stayed by reason of the pendency of some other proceeding
in any other court other than one of the above-named courts, or that this
Agreement or the subject matter hereof may not be enforced in or by such court
and (c) hereby agrees not to commence any such Action other than before one of
the above-named courts. Notwithstanding the previous sentence, a Party may
commence any Action in a court other than the above-named courts solely for the
purpose of enforcing an order or judgment issued by one of the above-named
courts or to obtain emergency or temporary injunctive relief.

12.2.2 Venue. Each Party agrees that for any Action between the parties arising
in whole or in part under or in connection with this Agreement, such party may
bring Actions only in the State of New York. Each Party further waives any claim
and shall not assert that venue should properly lie in any other location within
the selected jurisdiction.

12.2.3 Service of Process. Each Party hereby (a) consents to service of process
in any Action between the parties arising in whole or in part under or in
connection with this Agreement in any manner permitted by New York law,
(b) agrees that service of process made in accordance with clause (a) or made by
registered or certified mail, return receipt requested, at its address specified
pursuant to Section 12.5 (Notices), shall constitute good and valid service of
process in any such Action and (c) waives and agrees not to assert (by way of
motion, as a

 

-45-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

defense, or otherwise) in any such Action any claim that service of process made
in accordance with clause (a) or (b) does not constitute good and valid service
of process.

12.3  Assignment. This Agreement may not be assigned or otherwise transferred,
nor may any right or obligation hereunder be assigned or transferred, by either
Party without the prior, written consent of the other Party. Notwithstanding the
foregoing, (a) Forendo may monetize the value of its royalty stream, Milestone
Payments and other payments under this Agreement by assigning to a Third Party
the right to receive royalties, Milestone Payments and other payments and the
right to receive royalty reports from Licensee; provided that Forendo gives
sixty (60) days’ prior written notice to Licensee, and (b) either Party may,
without the other Party’s consent, assign this Agreement and its rights and
obligations hereunder in whole or in part to an Affiliate or pursuant to a
Change of Control. The assigning Party shall remain responsible for the
performance by its assignee of this Agreement or any obligations hereunder so
assigned to such assignee. Without limiting the foregoing, Forendo shall not
assign or transfer any of its rights in or to the Forendo Intellectual Property
to any Third Party other than a Third Party to which it is assigning this
Agreement in its entirety.

12.4  Amendments. This Agreement and the Schedules and Exhibits referred to in
this Agreement constitute the entire agreement between the Parties with respect
to the subject matter hereof, and supersede all previous arrangements with
respect to the subject matter hereof, whether written or oral, including the
Confidentiality Agreement. Any amendment or modification to this Agreement shall
be made in writing signed by both Parties.

12.5  Notices. Any consent, notice or report required or permitted to be given
or made under this Agreement by one of the Parties hereto to the other shall be
in writing and (a) delivered by hand, (b) sent by internationally recognized
delivery service, (c) sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) sent by facsimile transmission confirmed by
prepaid, registered or certified mail letter, and shall be deemed to have been
properly served to the addressee upon receipt of such written communication, in
any event to the following addresses:

 

If to Forendo:

   Forendo Pharma Ltd.       Itäinen Pitkäkatu 4 B      

FI-20520 Turku

Finland

      Attention: Chief Executive Officer       Facsimile No.: + 358 42 310 8010
  

with a copy (which shall not

constitute notice) to:

         Pepper Hamilton LLP       400 Berwyn Park       899 Cassatt Road      

Berwyn, PA 19312

United States of America

  

 

-46-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

   Attention: Timothy C. Atkins, Esq.       Facsimile No.: (610) 640-7835   

If to Licensee:

  

NexMed (U.S.A.), Inc.

11975 El Camino Real, Suite 300

San Diego, CA 92130 USA

Attention: Chief Executive Officer

Facsimile No.: (858) 866-0482

  

with a copy (which shall not

constitute notice) to:

        

Steven Chinowsky

Latham & Watkins, LLP

12670 High Bluff Drive

San Diego, CA 92130 USA

Facsimile No.: (858) 523-5450

  

If to Guarantor:

  

Apricus Biosciences, Inc.

11975 El Camino Real, Suite 300

San Diego, CA 92130 USA

Attention: Chief Executive Officer

Facsimile No.: (858) 866-0482

  

Either Party may change its address to which notices shall be sent by giving
notice to the other Party in the manner herein provided.

12.6  Force Majeure. The failure of either Party to timely perform any
obligation under this Agreement by reason of epidemic, earthquake, riot, civil
commotion, fire, act of God, war, terrorist act, strike, flood, or governmental
act or restriction, or other cause that is beyond the reasonable control of and
without the fault or negligence of the respective Party (such reasons or causes
being “Force Majeure”), shall not be deemed to be a material breach of this
Agreement, but shall be excused to the extent and for the duration of such Force
Majeure, and the affected Party shall provide the other Party with full
particulars thereof as soon as it becomes aware of the same (including its best
estimate of the likely extent and duration of the interference with its
activities) and shall use its Commercially Reasonable Efforts to avoid or remove
such Force Majeure. If the performance of any such obligation under this
Agreement is delayed owing to Force Majeure for any continuous period of more
than one hundred eighty (180) days, the Parties hereto shall consult with
respect to an equitable solution.

12.7  Compliance with Export Regulations. Neither Party shall export any
technology licensed to it by the other Party under this Agreement except in
compliance with US export laws and regulations.

 

-47-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

12.8  Independent Contractors. It is understood and agreed that the relationship
between the Parties is that of independent contractors and that nothing in this
Agreement shall be construed as authorization for either Forendo or Licensee to
act as agent for the other. Nothing herein contained shall be deemed to create
an employment, agency, joint venture or partnership relationship between the
Parties or any of their agents or employees for any purpose, including tax
purposes, or to create any other legal arrangement that would impose liability
upon one Party for the act or failure to act of the other Party. Neither Party
shall have any express or implied power to enter into any contracts or
commitments or to incur any liabilities in the name of, or on behalf of, the
other Party, or to bind the other Party in any respect whatsoever.

12.9  Further Assurances. Each Party hereto agrees to execute, acknowledge
and/or deliver such further instruments, and to do all other acts, as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

12.10 No Strict Construction. This Agreement has been prepared jointly and shall
not be strictly construed against either Party.

12.11 Headings. The captions or headings of the sections or other subdivisions
hereof are inserted only as a matter of convenience or for reference and shall
have no effect on the meaning of the provisions hereof.

12.12 No Implied Waivers; Rights Cumulative. No failure on the part of Forendo
or Licensee to exercise, and no delay in exercising, any right, power, remedy or
privilege under this Agreement, or provided by statute or at law or in equity or
otherwise, shall impair, prejudice or constitute a waiver of any such right,
power, remedy or privilege or be construed as a waiver of any breach of this
Agreement or as an acquiescence therein, nor shall any single or partial
exercise of any such right, power, remedy or privilege preclude any other or
further exercise thereof or the exercise of any other right, power, remedy or
privilege.

12.13 Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any respect in any jurisdiction, the Parties hereto shall
substitute, by mutual consent, valid provisions for such invalid, illegal or
unenforceable provisions, which valid provisions in their economic effect are
sufficiently similar to the invalid, illegal or unenforceable provisions that it
can be reasonably assumed that the Parties would have entered into this
Agreement with such valid provisions. In case such valid provisions cannot be
agreed upon, the invalidity, illegality or unenforceability of one or several
provisions of this Agreement shall not affect the validity of this Agreement as
a whole, unless the invalid, illegal or unenforceable provisions are of such
essential importance to this Agreement that it is to be reasonably assumed that
the Parties would not have entered into this Agreement without the invalid,
illegal or unenforceable provisions.

12.14 No Third Party Beneficiaries. No Person, other than Licensee, Forendo and
their respective Affiliates and the Indemnitees under Article 11 and any
permitted assignees hereunder, shall be deemed an intended beneficiary hereunder
or have any right to enforce any obligation of this Agreement.

 

-48-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

12.15 Dispute Resolution. With respect to any disputes between the Parties
concerning this Agreement, the dispute shall be submitted to escalating levels
of Licensee and Forendo senior management for review. If the dispute cannot be
resolved despite such escalation, then the matter may be referred by either
Party to the Executive Officers to be resolved by negotiation in good faith as
soon as is practicable but in no event later than thirty (30) days after
referral. Such resolution, if any, by the Executive Officers shall be final and
binding on the Parties. If the Executive Officers are unable to resolve such
dispute within such thirty (30) day period, each Party will be free to pursue
all rights available to it under law or equity, provided that it has complied
with this Section 12.15. Notwithstanding the foregoing, either Party may seek
emergency or temporary injunctive relief in any court of competent jurisdiction.

12.16 Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by facsimile signature, each of which counterparts, when so
executed and delivered, shall be deemed to be an original, and all of which
counterparts, taken together, shall constitute one and the same instrument.

12.17 Specific Performance. In addition to any and all other remedies that may
be available at law or in equity, in the event of any breach or threatened
breach of Section 2.3 or Article 9 of this Agreement Forendo and Licensee shall
be entitled to seek, without the requirement of a bond be posted, specific
performance of the agreements and obligations of the parties hereunder and to
such other injunctive or other equitable relief as may be granted by a court of
competent jurisdiction.

12.18 Parent Guaranty.

12.18.1 Guaranty. Guarantor hereby irrevocably (a) guarantees, as primary
obligor and not merely as surety, the full and prompt payment of any and all
monetary obligations and damages and the due and prompt performance of all
covenants, agreements, obligations and liabilities that Licensee is or becomes
liable to Forendo under the License Agreement (collectively, the “Obligations”)
and (b) agrees to pay any and all reasonable expenses (including reasonable
legal expenses and reasonable attorneys’ fees) incurred by Forendo in
successfully enforcing any rights under this Section 12.18.

12.18.2 Unconditional Guaranty. Subject to Section 12.18.4, the obligation of
Guarantor under this Section 12.18 shall be primary, direct, immediate,
unconditional and absolute and, without limiting the generality of the
foregoing, shall in no way be released, discharged or otherwise affected by:

(a) any extension of time for the payment of the Obligations, modification or
amendment of the terms of the License Agreement or any forbearance as to time or
performance or failure by Forendo to proceed promptly with respect to the
Obligations or this Section 12.18; or

(b) any change in the corporate existence, structure or ownership of Licensee or
Guarantor, or any insolvency, bankruptcy, reorganization, dissolution,
liquidation,

 

-49-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

arrangement, assignment for the benefit of creditors or other similar proceeding
against Licensee or its assets or any resulting release or discharge of any of
the Obligations.

12.18.3 Waiver. Subject to Section 12.18.4, Guarantor hereby unconditionally and
irrevocably waives:

(a) diligence, presentment, demand for payment or performance, protest and
notice of nonpayment or dishonor, marshalling of assets and all other notices
and demands whatsoever relating to the Obligations or the requirement that
Forendo proceed first against Licensee or any of Guarantor’s Affiliates, or any
other Person to collect payment or enforce performance of the Obligations or
otherwise exhaust any right, power or remedy under the License Agreement, or any
other agreement giving rise to any such Obligations to collect payment or
enforce performance of the Obligations before proceeding hereunder; and

(b) all suretyship defenses including all defenses based upon any statute or
rule of law that provides that the obligation of a surety must be neither larger
in amount nor in other respects more burdensome than that of the principal
(other than payment in full of the Obligations).

12.18.4 Licensee Rights and Defenses. Notwithstanding anything to the contrary
in Sections 12.18.2 or 12.18.3, Guarantor may assert against Forendo any rights
and defenses to the Obligations that Licensee would be entitled to assert
against Forendo in any action brought by Forendo against Licensee in respect of
the Obligations.

12.18.5 Action Against Guarantor. In the event of a default by Licensee under
the License Agreement, Forendo shall have the right to proceed immediately
thereafter against Guarantor for payment or performance, as applicable, of the
Obligations without being required to make any demand upon, bring any
proceeding, exhaust any remedies against or take any other action of any kind
against Licensee.

12.18.6 Subrogation. Guarantor shall not exercise any rights against Forendo or
its Affiliates or Licensee which Guarantor may acquire by way of subrogation,
reimbursement, exoneration, contribution, indemnity, Applicable Law or
otherwise, by any payment made under this Section 12.18 until all of the
Obligations shall have been paid in full.

12.18.7 Representations and Warranties. Guarantor represents and warrants to
Forendo that:

(a) Guarantor is a corporation duly incorporated, validly existing and in good
standing under the laws of Nevada;

(b) the execution, delivery and performance by Guarantor of this Agreement and
the transactions contemplated by Sections 12.1, 12.2, 12.5, 12.13, 12.17 and
12.18 are within its corporate powers, have been duly authorized by all
necessary corporate

 

-50-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

action, require no action by or in respect of, or filing with, any governmental
body, agency or official and do not contravene, or constitute a material default
under, any provision of applicable law or regulation or of its organization and
other constitutive documents or of any material agreement, judgment, injunction,
order, decree or other instrument binding upon it or result in the creation or
imposition of any lien or other encumbrance on any of its assets;

(c) the execution and delivery of the License Agreement is, and the consummation
of the transactions contemplated by the License Agreement will be, of direct
interest, benefit and advantage to Guarantor; and

(d) Sections12.1, 12.2, 12.5, 12.13, 12.17 and 12.18 constitute valid and
binding obligations of Guarantor, enforceable against Guarantor in accordance
with their respective terms.

12.18.8 Reinstatement of Guarantor’s Obligations. If at any time any payment of
any of the Obligations is rescinded or is otherwise required by Applicable Law
to be returned by Forendo upon the insolvency, bankruptcy, reorganization,
dissolution, liquidation, arrangement, assignment for the benefit of creditors
or other similar proceeding of Licensee or Guarantor, or otherwise, then
Guarantor’s obligations under Sections 12.1, 12.2, 12.5, 12.13, 12.17 and 12.18
with respect to such payment shall be reinstated as though such payment had been
due but not been made.

 

-51-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the
Effective Date.

 

FORENDO PHARMA LTD. By:  

/s/ Risto Lammintausta

Name:   Mr. Risto Lammintausta Title:   Chief Executive Officer NEXMED (U.S.A.),
INC. By:  

/s/ Richard Pascoe

Name:   Mr. Richard Pascoe Title:   Chief Executive Officer

Solely for purposes of Sections 12.1, 12.2, 12.5, 12.13, 12.17 and 12.18,
Guarantor has duly executed this Agreement as of the Effective Date.

 

APRICUS BIOSCIENCES, INC. By:  

/s/ Richard Pascoe

Name:   Mr. Richard Pascoe Title:   Chief Executive Officer

 

-52-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Schedule 1.33

Forendo Patent Rights

[***]

 

-53-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Schedule 9.2

Press Release

Apricus Expands Development Pipeline

With the In-Licensing of U.S. Rights for Fispemifene, a Phase2b Ready Asset,

from Forendo Pharma

Targeting Urological Conditions in Men

— Apricus Funds Upfront License Fee and 2015 Phase 2b Development Cost with

$10 Million Venture Debt Financing —

— Conference Call Today, Monday, Oct. 20, at 8:00 a.m. ET —

SAN DIEGO, CA, October 20, 2014 — Apricus Biosciences, Inc. (Nasdaq: APRI),
today announced that it has licensed the U.S. development and commercialization
rights for a novel selective estrogen receptor modulator (“SERM”), fispemifene,
an investigational treatment for urological conditions in men, from Forendo
Pharma, a private therapeutics company based in Finland. This license agreement
combines Apricus’ expertise in men’s health with Forendo’s established
leadership in SERM drug discovery, to advance the development of fispemifene as
an investigational treatment for urological conditions in men.

Fispemifene is an oral once-daily, new chemical entity SERM, with a unique
profile that is ideally suited for use in men. Fispemifene is a tissue-specific
SERM designed to treat secondary hypogonadism, chronic prostatitis and lower
urinary tract symptoms in men. Two successful U.S.-based Phase 2 trials have
demonstrated clinical proof-of-concept for the treatment of male secondary
hypogonadism, without exhibiting the negative effects on prostate health often
associated with testosterone replacement therapies. Apricus anticipates
commencing a Phase 2b clinical trial during the first half of 2015 to confirm
the optimal fispemifene doses to treat men with secondary hypogonadism, while
assessing improvements in symptoms commonly associated with low serum
testosterone levels, as well as lower urinary tract symptoms in aging men.

Apricus Chief Executive Office, Richard Pascoe, commented, “The in-licensing of
fispemifene in the U.S. is a transformative event for Apricus. It marks the
achievement of a primary corporate objective of diversifying our pipeline with a
complementary drug candidate targeting multiple indications in urology, while
building upon the clinical and commercial success of Vitaros, our marketed drug
for erectile dysfunction. Importantly, Apricus has funded this major step using
an attractive combination of equity, valued at a premium to our current stock
price, and venture debt with a four year term.”

 

-54-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Mr. Pascoe continued, “Fispemifene’s product profile offers an exciting
next-generation treatment option for men suffering from urological conditions
such as secondary hypogonadism, in an existing multi-billion dollar market.
Moreover, with new chemical entity exclusivity and a patent estate extending to
2028 and beyond, we believe that fispemifene should deliver long-term value for
all shareholders through future clinical development and commercial success.”

Risto Lammintausta, Chief Executive Officer, Forendo Pharma, stated, “Having
previously developed and partnered two SERMS that are approved and marketed in
the U.S., we are excited to work with the Apricus team, which has a demonstrated
track record of innovation within men’s health and a strategy committed to
addressing the unmet needs of these patients. Fispemifene, a unique SERM
targeted for use in men, will offer both patients and physicians a
differentiated alternative for treating urological conditions in aging men. As a
partner and now a major shareholder, we look forward to the progress of Apricus’
portfolio of biopharmaceutical programs, including the advancement of
fispemifene in U.S. clinical trials.”

License Terms

Under the terms of the agreement, Forendo and its advisors received an upfront
license fee of $12.5 million comprised of a $5 million cash payment and the
issuance of $7.5 million in Apricus common stock (approximately 3.6 million
shares priced at the 360-day average market price of $2.08 per share).

The agreement includes additional potential clinical and regulatory milestones
payments to Forendo of up to $45 million, including for potential FDA approval,
as well as potential commercial milestone payments totaling up to $260 million,
based on achieving specified annual net sales levels up to $1 billion in the
U.S. Apricus will also pay tiered low double-digit royalties based on net sales
once the product is commercialized. Apricus will be responsible for the clinical
development of fispemifene in the U.S., as well as all future commercialization
efforts in the U.S. and its territories.

Venture Debt Funding

Apricus also announced today that it has secured $10 million in venture debt
financing from Oxford Finance LLC (Oxford) and Silicon Valley Bank (SVB), to
fund the cash portion of the acquisition of fispemifene rights and to fund the
Phase 2b clinical development program during 2015. With existing cash on-hand,
access to the Company’s committed equity financing facility, and $10 million
from this non-dilutive Oxford/SVB debt facility, Apricus has fully funded the
up-front license fee and the Phase 2b trial costs expected to be incurred in
2015. The venture debt will include interest-only payments for 12 months,
followed by payments of principal and interest for 36 months.

Conference Call Details

Apricus will host a live conference call and webcast today at 8 a.m. Eastern
Time to discuss the in-license agreement and related matters. To participate by
telephone, please dial 877-407-9210 (Domestic) or 201-689-8049 (International).
The conference ID number is 13593785. The live

 

-55-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

audio webcast and associated slide presentation can be accessed via the Investor
section of the Company’s website at www.apricusbio.com. The archived webcast
will remain available for three months following the live call.

About Fispemifene

Fispemifene is a once-daily orally administered selective estrogen receptor
modulator (SERM). A Phase 2b clinical trial is expected to commence during the
first half of 2015 to confirm the optimal fispemifene doses to treat men with
secondary hypogonadism, and provide proof-of-concept data to evaluate the
anti-estrogenic and anti-inflammatory effects of reducing prostate volume and
improving urodynamics. Fispemifene acts in secondary hypogonadism by inhibiting
the negative feedback of testosterone production via an estrogen-blocking effect
at the level of the pituitary, resulting in increased testosterone production in
the testes, which in turn restores circulating testosterone levels to within,
but not beyond, the normal range. In line with fispemifene’s mechanism of
action, the treatment has been shown in Phase 2a studies involving a total of
149 hypogonadal men to normalize testosterone levels while retaining (and, in
some cases restoring) testicular function, a feature of importance for infertile
younger men with hypogonadal symptoms. Additionally, in line with fispemifene’s
anti-estrogenic action on the lower urinary tract (LUT), no negative effects on
prostate volume, prostate specific antigen (PSA), or urodynamic obstructive
symptoms were observed. Expanding on these observations seen in three-month
clinical studies in hypogonadal men, preclinical studies involving fispemifene
have shown the potential beneficial anti-estrogenic effects of fispemifene of
reducing prostate volume and inflammation and improving urodynamics, opening up
additional potential indications for this SERM in men with obstructive LUT
conditions and chronic prostatitis.

About Apricus Biosciences, Inc.

Apricus Biosciences, Inc. (APRI) is a biopharmaceutical company advancing
innovative medicines to meet the needs of patients. The Company’s lead product,
Vitaros®, for the treatment of erectile dysfunction, is approved in Europe and
Canada and commercialized in several countries in Europe. Apricus’ marketing
partners for Vitaros® include Abbott Laboratories Limited, Takeda
Pharmaceuticals International GmbH, Hexal AG (Sandoz), Recordati Ireland Ltd.
(Recordati S.p.A.), Bracco S.p.A. and Laboratoires Majorelle. The Company’s
second-generation Vitaros room temperature device is under development and is
expected to enhance the product’s commercial value. The Company recently
initiated a Phase 2a trial for RayVa™, the Company’s product candidate for the
treatment of Raynaud’s phenomenon. Femprox®, the Company’s product candidate for
the treatment of female sexual interest/arousal disorder, has successfully
completed an approximately 400-subject proof-of-concept study. The Company is
currently seeking a strategic partner for Femprox. In October 2014, Apricus
gained U.S. development and commercialization rights for fispemifene, a
selective estrogen receptor modulator, in Phase 2 development.

For further information on Apricus, visit http://www.apricusbio.com.

 

-56-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

About Forendo Pharma Oy

Forendo Pharma is a drug development company based in Turku, Finland. Its core
competence resides in organ specific hormone mechanisms, giving new
opportunities to unmet needs in women’s and men’s health. Forendo Pharma’s key
assets are fispemifene, a program with positive Phase II data aimed at treatment
of low testosterone levels, and 17ß-HSD1 enzyme inhibitors, aimed at treatment
of endometriosis and based on research at the University of Turku. The founding
team includes leading academic professionals in endocrinology and pioneers
within Finnish drug development. For more information, please visit
www.forendo.com.

Forward-Looking Statements

This press release contains forward-looking statements within the meaning of the
Private Securities Litigation Reform Act, as amended. Statements in this press
release that are not purely historical are forward-looking statements. Such
forward-looking statements include, among other things: references to the timing
of the commencement of a Phase 2b clinical trial for fispemifene; the size of
the commercial opportunity for fispemifene; the potential for fispemifene to
achieve commercial success; the ability to build a focused commercial
organization for fispemifene; and the expected funding under the venture debt
facility subject to the initiation of the Phase 2b clinical trial for
fispemifene. Actual results could differ from those projected in any
forward-looking statements due to a variety of reasons that are outside the
control of the Company, including, but not limited to: its ability to further
develop its product fispemifene for the treatment of secondary hypogonadism,
chronic prostatitis in men and lower urinary tract symptoms in men, as well as
the timing of such events; Apricus’ ability to obtain and maintain intellectual
property protection for fispemifene; Apricus’ ability to carry out clinical
studies for fispemifene; Apricus’ ability to draw the additional amounts under
the venture debt facility when expected, or at all, including Apricus’ failure
to meet the conditions required to draw under the loan and security agreement;
Apricus’ ability to remain in compliance with the terms and restrictions under
the loan and security agreement; Apricus’ ability to obtain the requisite
governmental approval for fispemifene; Apricus’ ability to raise additional
funding that it may need to continue to pursue its commercial and business
development plans; fluctuations and volatility in Apricus’ stock price,
including as a result of the issuance and possible resale of the shares granted
as partial consideration for the fispemifene license; and market conditions.
These forward-looking statements are made as of the date of this press release,
and Apricus assumes no obligation to update the forward-looking statements, or
to update the reasons why actual results could differ from those projected in
the forward-looking statements. Readers are urged to read the risk factors set
forth in the Company’s most recent annual report on Form 10-K, subsequent
quarterly reports filed on Form 10-Q, and other filings made with the SEC.
Copies of these reports are available from the SEC’s website at www.sec.gov or
without charge from the Company.

#    #    #

 

-57-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

CONTACT:

Steve Martin

Apricus Biosciences

Chief Financial Officer

ir@apricusbio.com

(858) 222-8041

Investors: Angeli Kolhatkar

akolhatkar@burnsmc.com

Media: Justin Jackson

jjackson@burnsmc.com

Burns McClellan

(212) 213-0006

Retail: Chris Eddy, David Collins

apri@catalyst-ir.com

Catalyst Global

(212) 924-9800

 

 

Forendo Pharma announces the US licensing of fispemifene to Apricus Biosciences
targeting urological conditions in men

Turku, Finland, October 20th, 2014. Forendo Pharma Oy announced today that it
has entered into a definitive agreement to out-license the US development and
commercialization rights for fispemifene to Apricus Biosciences Inc. Fispemifene
is a selective estrogen modulator (SERM), which has shown efficacy in phase II
in patients with secondary hypogonadism and in disease models of obstructive
urination and chronic prostatitis

Under the terms of the agreement, Apricus will be responsible for the clinical
development and costs of the program, as well as all future commercialization in
the US. Apricus anticipates to commence a Phase IIb clinical trial during the
first half of 2015 to confirm the optimal fispemifene doses to treat men with
secondary hypogonadism, and provide proof-of-concept data to evaluate the
anti-estrogenic and anti-inflammatory effects on the lower urinary tract and
prostate in aging men.

Forendo will receive an upfront license fee of $12.5 million comprised of a $5
million cash payment and the issuance of $7.5 million in Apricus common stock
based on the 360-day average market price of the Apricus stock. The agreement
includes clinical and regulatory milestones payments to Forendo for up to $45
million, including FDA approval, in addition to commercial milestone payments
totaling a potential $260 million based on achieving specified annual net sales
of fispemifene levels up to $1 billion in the US. Apricus will also pay tiered
royalties based on net sales to be achieved in the future by Apricus.

 

-58-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Fispemifene is an oral once-daily, new chemical entity SERM, with a unique
profile that is ideally suited for use in men. Fispemifene is a tissue-specific
SERM designed to treat secondary hypogonadism, chronic prostatitis and lower
urinary tract symptoms in men. Two successful U.S.-based Phase 2 trials have
demonstrated clinical proof-of-concept for the treatment of male secondary
hypogonadism, without exhibiting the negative effects on prostate health often
associated with testosterone replacement therapies. Apricus anticipates
commencing a Phase 2b clinical trial during the first half of 2015 to confirm
the optimal fispemifene doses to treat men with secondary hypogonadism, while
assessing improvements in symptoms commonly associated with low serum
testosterone levels, as well as lower urinary tract symptoms in aging men.

We are excited to work with the Apricus team, which has a demonstrated track
record of innovation within men’s health and a strategy committed to addressing
the unmet needs of these patients. Fispemifene, an unique SERM targeted for use
in men, will offer both patients and physicians a differentiated alternative for
treating urological conditions in ageing men”, said Risto Lammintausta, CEO,
Forendo Pharma.

“The in-licensing of fispemifene in the United States is a transformative event
for Apricus, signifying the achievement of a key corporate objective to build
upon our current development pipeline with complementary, mid-staged clinical
program,” “The agreement combines Forendo’s established leadership in SERM drug
discovery with Apricus’ expertise in men’s health, and further underpins the
potential for fispemifene to improve quality-of-life for the millions of men
affected with hypogonadism and other male urological conditions” stated Richard
Pascoe, CEO, Apricus Biosciences.

For further information, please contact:

Risto Lammintausta, CEO, Forendo Pharma OY

Tel: +358 (0)40 310 8010, e-mail: risto.lammintausta@forendo.com

TO THE EDITORS

About Fispemifene

Fispemifene is a once daily orally administered selective estrogen receptor
modulator (SERM). A Phase 2b clinical trial is expected to commence during the
first half of 2015 to confirm the optimal fispemifene doses to treat men with
secondary hypogonadism, and provide proof-of-concept data to evaluate the
anti-estrogenic and anti-inflammatory effects of reducing prostate volume and
improving urodynamics. Fispemifene acts in secondary hypogonadism by inhibiting
the negative feedback of testosterone production via an estrogen-blocking effect
at the level of the pituitary, resulting in increased testosterone production in
the testes, which in turn restores circulating testosterone levels to within,
but not beyond, the normal range. In line with fispemifene’s mechanism of
action, the treatment has been shown in Phase 2a studies involving a total of
149 hypogonadal men to normalize testosterone levels while retaining and, in
some men,

 

-59-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

restoring testicular function, a feature of importance for infertile younger men
with hypogonadal symptoms. Additionally, in line with fispemifene’s
anti-estrogenic action on the lower urinary tract (LUT), no negative effects on
prostate volume, prostate specific antigen (PSA), or urodynamic obstructive
symptoms were observed. Expanding on these observations seen in three-month
clinical studies in hypogonadal men, preclinical studies involving fispemifene
have shown the potential beneficial anti-estrogenic effects of fispemifene of
reducing prostate volume and inflammation and improving urodynamics, opening up
additional potential indications for this SERM in men with obstructive LUT
conditions and chronic prostatitis.

About Forendo Pharma

Forendo Pharma is a drug development company based in Turku, Finland. Its core
competence resides in organ specific hormone mechanisms, giving new
opportunities to unmet needs in women ?s and men ?s health. The key programs are
fispemifene, a program with positive Phase II data in treatment of secondary
hypogonadism, and HSD17B1 enzyme inhibitor FP-5677, aimed for a novel specific
treatment of endometriosis and based on the research in University of Turku. The
core team of Forendo includes pioneers within Finnish drug development and
leading academic professionals in endocrinology. Forendo is supported by the
leading Nordic VC investors Karolinska Development AB, Novo Seeds and Finnvera.

Forendo retained Birch & Lake Partners LLC (www.birchandlake.com) as their
advisor for the transaction.

Further information is available at www.forendo.com.

About Apricus Biosciences, Inc.

Apricus Biosciences, Inc. (APRI) is a biopharmaceutical company advancing
innovative medicines to meet the needs of patients. The Company’s lead product,
Vitaros®, for the treatment of erectile dysfunction, is approved in Europe and
Canada and commercialized in several countries in Europe. Apricus’ marketing
partners for Vitaros® include Abbott Laboratories Limited, Takeda
Pharmaceuticals International GmbH, Hexal AG (Sandoz), Recordati Ireland Ltd.
(Recordati S.p.A.), Bracco S.p.A. and Laboratoires Majorelle. The Company’s
second-generation Vitaros room temperature device is under development and is
expected to enhance the product’s commercial value. The Company recently
initiated a Phase 2a trial for RayVa™, the Company’s product candidate for the
treatment of Raynaud’s phenomenon. Femprox®, the Company’s product candidate for
the treatment of female sexual interest/arousal disorder, has successfully
completed an approximately 400-subject proof-of-concept study. The Company is
currently seeking a strategic partner for Femprox. In October 2014, Apricus
gained U.S. development and commercialization rights for fispemifene, a
selective estrogen receptor modulator, in Phase 2 development.

For further information on Apricus, visit http://www.apricusbio.com.

 

-60-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Schedule 11.2.6

Upstream License Agreements

 

1. [***]

 

2. [***]

 

3. [***]

 

4. [***]

 

-61-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Exhibit 2.8

Form of [***] Side Letter

[***]

 

-62-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

Exhibit 5.1

Abbreviated Development Plan

[See Attached]

 

-63-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.



--------------------------------------------------------------------------------

[***]

 

 

-64-

 

[***]Confidential Information, indicated by [***], has been omitted by this
filing and filed separately with the Securities and Exchange Commission.